PETROLEUM AGREEMENT

AMONG

THE GOVERNMENT OF
THE REPUBLIC OF GHANA

GHANA NATIONAL PETROLEUM
CORPORATION

IGNPC|

AND

VITOL UPSTREAM GHANA LIMITED

IN RESPECT OF

OFFSHORE CAPE THREE POINTS
SOUTH CONTRACT AREA
GHANA

TABLE OF CONTENTS

ARTICLE PAGE
1. DEFINITIONS ; 2
2. SCOPE OF THE AGREEMENT, INTERESTS

OF THE PARTIES AND CONTRACT AREA 8
3. EXPLORATION PERIOD ll
4. MINIMUM EXPLORATION PROGRAMME 13
&. RELINQUISHMENT 17
6. JOINT MANAGEMENT COMMITTEE 18
7. RIGHTS AND OBLIGATIONS OF CONTRACTOR

AND GNPC 22
8. COMMERCIALITY 25
9. SOLE RISK ACCOUNT 29
10. SHARING OF CRUDE OIL 32
aa. MEASUREMENT AND PRICING OF CRUDE OIL 39
12. TAXATION AND OTHER IMPOSTS 41
13. FOREIGN EXCHANGE TRANSACTIONS 43
14. SPECIAL PROVISIONS FOR NATURAL GAS 45,
15, DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL) 51
16, INFORMATION AND REPORTS: CONFIDENTIALITY 52
17. INSPECTION, SAFETY AND ENVIRONMENTAL

PROTECTION 55
18. ACCOUNTING AND AUDITING 57
19. TITLE TO AND CONTROL OF GOODS AND EQUIPMENT 59
20. PURCHASING AND PROCUREMENT 61

fo Hh
IMA!

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE

21, EMPLOYMENT AND TRAINING

22. FORCE MAJEURE

23. TERM. AND TERMINATION

24. CONSULTATION, ARBITRATION AND
INDEPENDENT EXPERT

25. ASSIGNMENT

26, MISCELLANEOUS

27. NOTICE

Petroleum Agreement, MOE/GNPG/Vito!

PAGE

fil
ANNEXES

ANNEX PAGE
1 CONTRACT AREA 1
2 ACCOUNTING GUIDE 2
SECTION 1
ll GENERAL PROVISIONS 3
1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY 3

CONTRACTOR
13 LANGUAGE, MEASUREMENT AND UNITS OF ACCOUNTS 4
SECTION 2
2.0 CLASSIFICATION AND ALLOTMENT OF COSTS 6

AND EXPENDITURE
2.2 EXPLORATION EXPENDITURE 6
2.3 DEVELOPMENT EXPENDITURE 7
24 PRODUCTION EXPENDITURE 7
2.5 SERVICE COSTS 8
2.6 GENERAL AND ADMINISTRATIVE EXPENSES 8
SECTION 3
3.0 COSTS, EXPENSES, EXPENDITURES AND

CREDITS OF CONTRACTOR 9
3.2 COST OF ACQUIRING SURFACE RIGHTS

AND RELINQUISHMENT 9
3.3 LABOUR AND ASSOCIATED LABOUR COSTS 9
3.4 TRANSPORTATION COSTS 10
3.5 CHARGES FOR SERVICES 10
3.6 RENTALS, DUTIES AND OTHER ASSESSMENTS 11
3.7 INSURANCE AND LOSSES 1
38 LEGAL EXPENSES 11
3.9 TRAINING COSTS AND THE TECHNOLOGY

SUPPORT PAYMENT 11
3.10 GENERAL.AND ADMINISTRATIVE EXPENSES 11
3.11 UTILITY COSTS 12
3.12 OFFICE FACILITY CHARGES 12
3.13 COMMUNICATION CHARGES 12
3.14 ECOLOGICAL AND ENVIRONMENTAL CHARGES 12
3.15 ABANDONMENT COST 12
3.16 OTHER COSTS 12
3.17 COSTS NOT ALLOWABLE UNDER THE AGREEMENT 12
3.18 ALLOWABLE AND DEDUCTIBILITY 13
3.19 CREDITS UNDER THE AGREEMENT 13
3.20 DUPLICATION OF CHARGES AND CREDITS ) 14
Petroleum Agreement, MOE/GNPG/Vital 2h.
ANNEX PAGE

SECTION 4
4.0 MATERIAL 15
4.1 VALUE OF MATERIAL CHARGED TO THE

ACCOUNTS UNDER THE AGREEMENT 15
4.2 VALUE OF MATERIAL PURCHASED FROM AFFILIATE 15
43 CLASSIFICATION OF MATERIALS 16
44 DISPOSAL OF MATERIALS 16
4S WARRANTY OF MATERIALS 16
4.6 CONTROLLABLE MATERIALS 16
SECTION 5
5.0 CASH CALL STATEMENT 17
SECTION 6
6.0 PRODUCTION STATEMENT 18
SECTION 7
7.0 VALUE OF PRODUCTION STATEMENT 19
SECTION 8
8.0 COST STATEMENT 20
SECTION 9
9.0 STATEMENT OF EXPENDITURES AND RECEIPTS 21
SECTION 10
10.0 FINAL END-OF-YEAR STATEMENT 22
SECTION 11
11.0 BUDGET STATEMENT 23
SECTION 12
12.0 LONG RANGE PLAN AND FORECAST 24
12.2 CHANGES OF PLAN AND FORECAST f ) 25

Petroleum Agreement, MOE/GNPC/Vitol
THIS PETROLEUM AGREEMENT, made this gm . day of
2008 by and among the Government of the Republic of Ghana (hereinafter referred to as "The
State"), represented by the Minister for Energy (hereinafter referred to as the “Minister”), the
Ghana National Petroleum Corporation, a public corporation established by Provisional
National Defence Council Law 64 of 1983 (hereinafter referred to as “GNPC”), and Vitol
Upstream Ghana Limited, a wholly owned subsidiary of Vitol Holding B.V., with registered
address at No. 21, Aviation Road, P.O. Box 30414, KIA, Accra, Ghana and (hereinafter
referred to as "Contractor")

WITNESSETH:

1. All Petroleum existing in its natural state within Ghana is the property of the Republic
of Ghana and held in trust by the State.

2. GNPC has by virtue of the Petroleum Law the right to undertake Exploration,
Development and Production of Petroleum over all blocks declared by the Minister to
be open for Petroleum Operations.

3. GNPC is further authorised to enter into association by means of a Petroleum
Agreement with a contractor for the purpose of Exploration, Development and
Production of Petroleum.

4. The Contract Area that is the subject matter of this Petroleum Agreement has been
declared open for Petroleum Operations by the Minister and the Goverment of Ghana
desires to encourage and promote Exploration, Development and Production within
the said area. GNPC and the State have assured Contractor that all of said area is
within the jurisdiction of Ghana.

5. Contractor, having the financial ability, technical competence and professional skills
necessary for carrying out the Petroleum Operations herein described, desires to
associate with GNPC in the Exploration for, and Development and Production of, the
Petroleum resources of the said area.

6. The Parties recognise that Ghanaian nationals. should as soon as reasonably possible
be engaged in employment at.all levels in the Petroleum industry, including technical,
administrative and managerial positions, and that to achieve this objective an adequate
programme of training must be established as an integral part of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it js hereby
agreed and declared as follows: ‘ ; »)
ARTICLE 1

DEFINITIONS

1.

11

1.2

1.3

1.4

1.5

1.6

1.7

1.8
1.9

In this Agreement:

“Accounting Guide” means the accounting guide which is attached hereto as Annex 2
and made a part hereof;

“Additional Interest” means the additional interest of GNPC provided for in Article
2.5;

“Additional Interest Costs” has the meaning given to it in Article 2.9;

“Additional Interest Funding” has the meaning given to it in Article 2,10;

“Affiliate” means any person, whether a natural person, corporation, partnership,
unincorporated association or other entity:

a) in which one of the Parties hereto or one of the companies comprising Contractor
directly or indirectly hold more than fifty percent (50%) of the share capital or
voting rights;

b) which holds directly or indirectly more than fifty percent (50%) of the share
capital or voting rights in a Party hereto or one of the companies comprising
Contractor;

c) in which the share capital or voting rights are directly or indirectly and to an
extent more than fifty percent (50%) held by a company or companies holding
directly or indirectly more than fifty percent (50%) of the share capital or voting
tights in a Party hereto; or

d)_ which holds directly five percent (5%) or more of the share capital or voting
rights in Contractor.

“Agreement” means this Agreement between the State, GNPC and Contractor, and
includes the Annexes attached hereto and any agreed revisions thereto;

“Appraisal Programme” means a programme which may include extended well testing
carried out following a Discovery of Petroleum for the purpose of delineating the
accumulation or accumulations including extended well testing of Petroleum to which
that Discovery relates in terms of thickness and lateral extent and estimating the
quantity of recoverable Petroleum therein;

“Appraisal Well” means a well drilled for the purposes of an Appraisal Programme;
“Associated Gas” means Natural Gas produced from a well in association with Crude,

Oil;
Wak

Petroleum Agreement, MOE/GNPG/Vitol
1.10

1.41

1.12

1.13

1.14

1.15

1.16

1,19

1.20

4,21
1.22
1.23

“Barrel” means a quantity or unit of Crude Oil equal to forty-two (42) United States
gallons at a temperature of sixty (60) degrees Fahrenheit and at 14.65 psia pressure.

“Block” means an area of ‘approximately 685 square kilometres as depicted on the
reference map prepared by the Minister in accordance with the provisions of the
Petroleum Law;

“Calendar Year” means the period of twelve (12) months of the Gregorian calendar,
commencing on January 1 and ending on the succeeding, December 31;

“Carried Interest” means an interest held by GNPC in respect of which Contractor
pays for the conduct of Petroleum Operations without any entitlement to
reimbursement from GNPC;

“Commercial Discovery” means a Discovery which is determined to be commercial in
accordance with the provisions of this Agreement:

“Commercial Production Period” means in respect of each Development and
Production Area the period from the Date of Commencement of Commercial
Production until the termination of this Agreement or earlier relinquishment of such
Development and Production Area:

“Contract Area” means the area covered by this Agreement in. which Contractor is
authorised to explore for, develop and produce Petroleum, which is described in
Annex 1 attached hereto and made a part of this Agreement, but excluding any
portions of such area in respect of which Contractor's rights hereunder are from time
to time relinquished or surrendered pursuant to this Agreement;

“Contractor” means Vitol Upstream Ghana Limited and its respective successors and
assignees.

“Contract Year” means a period of twelve (12) calendar months, commencing on the
Effective Date or any anniversary thereof,

“Crude Oil” means hydrocarbons which are liquid at 14.65 psia pressure and sixty
(60) degrees Fahrenheit and includes condensates and distillates obtained from
Natural Gas;

“Date of Commencement of Commercial Production” means, in respect of each
Development and Production Area, the date on which production of Petroleum under
a programme of regular production, lifting and sale commences;

“Date of Commercial Discovery” means the date referred to in Article 8.12;
“Deepwater” means water depths in excess of 400 metres;

“Development” or “Development Operations” means the preparation of a
Development Plan, the building and installation of facilities for Production, and
includes drilling of Development Wells, construction and installation of equipment,
pipelines, facilities, plants and systems, in and outside the Contract Area, which are
required for achieving Production, treatment, transport, storage and lifting of
Petroleum, and preliminary Production and testing activities carried out prior to the
Date of Commencement of Commercial Production, and includes all related lanning,

Wrnd
1,24
1.25

1.26

1,27

1.28

1.29

1.30

1.31
1.32

1,33

and administrative work, and may also include the construction and installation of
secondary and tertiary recovery systems;

“Development Costs” means Petroleum Costs incurred in Development Operations;

“Development and Production Area” means that portion of the Contract Area
reasonably determined by Contractor (or by GNPC if a Sole Risk Operation pursuant
to Article 9) on the basis of the available seismic and well data to cover the areal
extent of an accumulation or accumulations of Petroleum constituting a Commercial
Discovery, enlarged in area by ten percent (10%), such enlargement to extend
uniformly around the perimeter of such accumulation (or accumulations);

“Development Period” means in respect of each Development and Production Area,
the period from the Date of Commercial Discovery until the Date of Commencement
of Commercial Production;

“Development Plan” means the plan for development of a Commercial Discovery
prepared by Contractor in consultation with the Joint Management Committee and
approved by the Minister pursuant to Article 8;

“Development Well” means a well drilled in accordance with a Development Plan for
producing Petroleum, for pressure maintenance or for increasing the Production rate;

“Discovery” means finding during Exploration Operations an accumulation or
accumulations of Petroleum which, until that finding, was not a Discovery and which
can be, and. is/are recovered at the surface in a flow measurable by conventional
petroleum industry testing methods;

“Discovery Area” means that portion of the Contract Area, reasonably determined by
Contractor (or by GNPC if there is a Sole Risk operation pursuant to Article 9) on the
basis of the available seismic and well data to cover the areal extent of the geological
structure in which a Discovery is made. A Discovery Area may be modified at any
time by Contractor (or by GNPC if applicable), if justified on the basis of new
information, but may not be modified after the date of completion of the Appraisal
Programme.

“Effective Date” shall have the meaning ascribed to it in Article 26.8;

“Exploration” or “Exploration Operations” means the search for Petroleum by
geological, geophysical and other methods and the drilling of Exploration Well(s) and
includes any activity in connection therewith or in preparation thereof and any relevant
processing and appraisal work, including technical and economic feasibility studies,
that may be carried out to determine whether a Discovery of Petroleum constitutes a
Commercial Discovery;

“Exploration Period” means the period commencing on the Effective Date and
continuing during the time provided for in Article 3.1 within which Contractor is
authorised to carry out Exploration Operations and shall include any periods of
extensions provided for in this Agreement. The period shall terminate with respect to
any Discovery Area on the Date of Commercial Discovery in respget of suc!

Discovery Area;
war

Petroleum Agreement, MOE/GNPC/Vital
1.34

1.36

1,37

1.38

1.39

1.40

1.41

1.42

1.43

1.44

1.45

1,46

1.47

1,48

1.49

“Exploration Well” means a well drilled in the course of Exploration Operations
conducted hereunder during the Exploration Period, but does not include an Appraisal
Well;

“Force Majeure” means any event beyond the reasonable control of the Party claiming
to be affected by such event which has not been brought about at its instance,
including, but not limited to, earthquake, storm, flood, lightning or other adverse
weather conditions, war, embargo, blockade, riot or civil disorder;

“Foreign National Employee” means an expatriate employee of Contractor, its
Affiliates, or its Sub-contractors who is not a citizen of Ghana;

“Ghana” means the territory of the Republic of Ghana and includes the sea, seabed
and subsoil, the continental shelf and all other areas within the jurisdiction of the
Republic of Ghana;

“Gross Negligence” means any act or failure to act by Contractor which was in
reckless disregard of, or in wanton indifference to, harmful consequences on the safety
of persons and/or on property which the Contractor knew, or should have known,
would result from its act or failure to act:

“Gross Production” means the total amount of Petroleum produced and saved from a
Development and Production Area during Production Operations which is not used by
Contractor in Petroleum Operations and is available for distribution to the Parties in
accordance with Article 10;

“Initial Interest” means the interest of GNPC in all Petroleum Operations provided for
in Article 2.4;

“Joint Management Committee (JMC)” means the committee established pursuant to
Article 6.1 hereof;

“Market Price” means the market price for Crude Oil delivered to Contractor under
Article 10 or to GNPC under Article 15 of this Agreement, as determined in
accordance with Article 11.7 hereof;

“Minister” means Minister for Energy:
“Month” means a month of the Calendar Year

“Natural Gas” means all hydrocarbons which are gaseous at 14.65 psia pressure and
sixty (60) degrees Fahrenheit temperature and includes wet gas, dry gas and residue
gas remaining after the extraction of liquid hydrocarbons from wet gas;

Non-Associated Gas” means Natural Gas produced from a well other than in
association with Crude Oil;

“Operator” means Vitol Upstream Ghana Limited or such other Party as may be
appointed by Contractor with the approval of GNPC and the State, which approval
shall not be unreasonably withheld.

“Paid Interest” means an interest held by GNPC in respect of which GNPC pays for
the conduct of Petroleum Operations as expressly provided in Article 2.7;

“Party” means the State, GNPC or Contractor, as the case may be:

i)
yal

Petroleum Agreement, MOE/GNPC/Vitol
1.50

1.51

1,52

1.53

1.54

1.55

1.56

1.57
1.58

1,59

1.60

1.61

1.62

1.63
1,64

1.65

“Petroleum” means Crude Oil or Natural Gas or a:combination of both;

“Petroleum Costs” means all expenditures made and costs incurred in conducting
Petroleum Operations hereunder determined in accordance with the Accounting Guide
attached hereto as Annex 2;

“Petroleum Income Tax Law” means the Petroleum Income Tax Law, 1987 (PNDCL
188);

“Petroleum Law” means the Petroleum (Exploration and Production) Law, 1984
(PNDCL 84);

“Petroleum Operations” means all activities, both in and outside Ghana, relating to the
Exploration for, Development, Production, handling and transportation of Petroleum
contemplated under this Agreement and includes Exploration Operations,
Development Operations and Production Operations and all activities in connection
therewith;

“Petroleum Product” means any product derived from Petroleum by any refining or
other process;

“Production” or “Production Operations” means activities not being Development
Operations undertaken in order to extract, save, treat, measure, handle, store and
transport Petroleum to storage and/or loading points and to carry out any type of
primary and secondary operations, including recycling, recompression, maintenance of
pressure and water flooding and all related activities such as planning and
administrative work and shall also include maintenance, repair and replacement of
facilities, and well workovers, conducted after the Date of Commencement of
Commercial Production of the respective Development and Production Area;

“Production Costs” means Petroleum Costs incurred in Production Operations;

“Quarter” means a Calendar Quarter, commencing January 1, April 1, July 1 or
October 1;

“Sole Expert” means the person appointed to resolve a dispute pursuant to Article
24.8 hereof;

“Sole Risk” means an operation conducted at the sole cost, risk and expense of GNPC
referred to in Article 9;

“Specified Rate” means the rate which the Bank of England, London, certifies to be
the London Interbank offered rate (LIBOR) in the London Interbank Eurodollar
market on thirty (30) day deposits, in effect on the last business day of the last
respective preceding month, plus one per cent (1%);

“Standard Cubic Foot” or “SCF” means the quantity of gas that occupies one (1) cubic
foot at 14.65 psia pressure and sixty (60) degrees Fahrenheit temperature;

“State” means the Government of the Republic of Ghana;

“Subcontractor” has the meaning assigned to that term in the Petroleum Income Tax
Law;

“Termination” means termination of this Agreement pursuant to Article 23 hereof;

nae

6

Petroleum Agreement, MOE/GNPC/Vitol
1.66 “Work Programme” means the annual plan for the conduct of wa Operations

prepared pursuant to Articles 6.4 and 6.5. ne

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES
AND CONTRACT AREA

21

2.2

2.3

24

2S

2.6

27

This Agreement provides for the Exploration for and Development and Production of
Petroleum in the Contract Area by GNPC in association with Contractor.

Subject to the provisions of this Agreement, Contractor shall be responsible for the
execution of such Petroleum Operations as are required by the provisions of this
Agreement and subject to Article 9, is hereby appointed the exclusive entity to
conduct Petroleum Operations in the Contract Area. GNPC shall at all times
participate in the management of Petroleum Operations and in order that the Parties
may cooperate in the implementation of Petroleum Operations GNPC and Contractor
shall establish a Joint Management Committee, to conduct and manage Petroleum
Operations,

In the event that no Commercial Discovery is made in the Contract Area, or that Gross
Production achieved from the Contract Area is insufficient fully to reimburse
Contractor in accordance with the terms of this Agreement, then Contractor shall bear
its own loss; GNPC and the State shall have no obligations whatsoever to Contractor
in respect of such loss.

GNPC shall have a ten percent (10%) Initial Interest in all Petroleum Operations
under this Agreement. With respect to all Exploration and Development Operations
GNPC’s Initial Interest shall be a Carried Interest. With respect to all Production
Operations GNPC’s Initial Interest shall be a Paid Interest.

In addition to the Initial Interest provided for in Article 2.4, GNPC shall have the
option in respect of each Development and Production Area to contribute a
proportionate share not exceeding ten percent (10%) of all Development and
Production Costs in respect of such Development and Production Area, (or make
arrangements satisfactory to Contractor to that effect) thereby acquiring an Additional
Interest of up to ten percent (10%) in Petroleum Operations in such Development and
Production Area. GNPC shall notify Contractor of its option within ninety (90) days
of the Date of Commercial Discovery.

If GNPC opts to take an Additional Interest as provided for in Article 2.5 then within
six (6) months, GNPC shall reimburse Contractor for all expenditure attributable to
GNPC’s Additional Interest incurred from the Date of Commercial Discovery to the
date GNPC acquires the Additional Interest. GNPC shall so reimburse Contractor as
soon as it is reasonably possible after the date of such acquisition by GNPC.

For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum
costs: 7

mag

Petroleum Agreement, MOE/GNPC/Vitol
2.8

2.9

a) incurred in respect of Development Operations in any Development and
Production Area and to the extent only of any Additional Interest acquired in
such Development and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development and Production
Area both to the extent of:

i) _ its ten percent (10%) Initial Interest; and

ii) any Additional Interest acquired in such Development and Production Area
under Article 2.5

GNPC may during the Exploration Period contribute to the seismic and exploratory
drilling programmes as specified in Article 4.3 by providing relevant services subject
to Article 20.3. Upon completion of the work associated with said contribution,
GNPC shall earn credit for the costs incurred toward its share, if any, of Development
Costs, should it elect to hold an Additional Interest pursuant to Article 2.5 above.
Such credit shall carry interest at the Specified Rate annually from the respective dates
such contributed costs were incurred until they are utilised as credits toward GNPC’s
Additional Interest pursuant to Article 2.5 above, If during the Exploration Period
GNPC has earned such credit and if GNPC elects not to hold an Additional Interest or
no Commercial Discovery is made in the Contract Area, Contractor shall reimburse
GNPC in an amount equivalent to the credit within sixty (60) days following the end
of the Exploration Period or Contractor’s relinquishment of the entire Contract Area,
whichever first occurs. The actual amount of any credit earned by GNPC shall be the
fair market rates at which such services could be obtained under freely competitive
conditions at the time they were performed.

Upon notifying Contractor of its decision to acquire the Additional Interest pursuant
to Article 2.5, GNPC may specify in such notification one or more of the following:

a) that notwithstanding the provisions in Article 2.6, GNPC shall reimburse
Contractor in accordance with Article 10.1(d) for all expenditure attributable to
the Additional Interest which has been incurred from the Date of Commercial
Discovery until the date GNPC acquires the Additional Interest plus accrued
interest thereon at the Specified Rate from the date of GNPC’s acquisition of the
Additional Interest until the date all the expenditure (and accrued interest thereon)
is reimbursed in full; and/or

b) that Contractor shall fund all or part of GNPC’s total proportionate share of the
Development Costs in respect of the Additional Interest as they are incurred (such
share being referred to as the “Additional Interest Costs”); and/or

c) that all or part of the credit referred to in Article 2.8 (as specified by GNPC in the
notification) and the applicable interest thereon (together referred to as the “Credit
Amount”) shall be used to:

i) teduce the amount to be reimbursed to the Contractor eo to

Section 2.9(a); or

9

Petroleum Agreement, MOE/GNPC/Vitol
2.10

2.11

2.12

2,13

ii) fund the Additional Interest Costs whether in whole or in part
depending on the monetary value of the credit amount.

Contractor shall have an obligation to provide the funding for the Additional Interest
Costs minus. the credit amount (if any) notified to Contractor pursuant to Article
2.9(c)(ii). The funding referred to in this Article 2.10 shall carry interest at the
Specified Rate from the date the funding is provided by Contractor until the date the
funding (plus accrued interest thereon) has been repaid in full to Contractor by GNPC.
The funding and interest specified herein shall be referred to as the “Additional
Interest Funding”.

The aggregate amount of the Additional Interest Funding shall be reimbursed to
Contractor by GNPC in accordance with Article 10.1(d).

Contractor’s participating interest in all Petroleum Operations and in all rights under
this Agreement shall be ninety per cent (90%), reduced proportionately at any given
time and in any given part of the Contract Area by the participating interest of GNPC
pursuant to Article 2.5 or the Sole Risk interest of GNPC pursuant to Article 9.

As of the Effective Date, the Contract Area shall cover a total of approximately seven
hundred and forty (740) square kilometers as depicted by Annex One and shall from
time to time during the term of this Agreement be reduced according to the terms
herein. During the term of the Agreement, Contractor shall pay rentals to the State for
that area included within the Contract Area at the beginning of each Cgntract Year
according to the provisions of Article 12.2(v) below. f \

wake

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 3

EXPLORATION PERIOD

3.1

3.2

The Exploration Period shall begin on the Effective Date and shall not cover a period
of more than seven (7) years except as provided for in accordance with the Petroleum
Law.

a)

b)

c)

The Exploration Period shall be divided into an Initial Exploration Period of two
(2) years ("Initial Exploration Period") and two (2) extension periods of one and a
half (14) years each (respectively "First Extension Period" and "Second
Extension Period") and where applicable the further periods for which provision
is made hereafter.

‘Where Contractor has fulfilled its work and expenditure obligations set out in
Article 4.3 before the end of the Initial Exploration Period or, as the case may be,
the First Extension Period, and has exercised its option by applying to the
Minister in writing for an extension into the next period, the Minister will be
deemed to have granted an extension into the First Extension Period or, as the
case may be, into the Second Extension Period.

For each well drilled by Contractor or with Contractor's participation during the
Initial Exploration Period beyond those referred to in Article 4.3, the Initial
Exploration Period shall be extended by three (3) months and the commencement
of each subsequent period shall be extended. by_three (3) months.

Following the end of the Second Extension Period, subject to the provisions of Article
3.4, Contractor will be entitled to.an extension or extensions, by reference to Article 8,
of the Exploration Period as follows:

a)

b)

°)

Where at the end of the Second Extension Period Contractor is drilling or testing
any well, Contractor shall be entitled to an extension for such further period as
may be reasonably required to enable Contractor to complete such work and
assess the results and, in the event that Contractor notifies the Minister that the
results from any such well show a Discovery which merits appraisal, Contractor
shall be entitled to a further extension for such period as may be reasonably
required to carry out an Appraisal Programme and determine whether the
Discovery constitutes a Commercial Discovery;

Where at the end of the Second Extension Period Contractor is engaged in the
conduct of an Appraisal Programme in respect of a Discovery which has not been
completed, Contractor shall be entitled to a further extension following the end of
the Second Extension for such period as may be reasonably required to complete
that Appraisal Programme and determine whether the Discovery constitutes a
Commercial Discovery;

Where at the end of the Second Extension Period Contractor has undertaken work
not falling under paragraphs (a) or (b) which is not completed, Contractor will be

wai

1

Petroleum Agreement, MOE/GNPC/Vitol
3.3

3.4

3.5

entitled to a further extension following the end of the Second Extension Period
for such period as the Minister considers reasonable for the purpose of enabling
such work to be completed.

d) Where pursuant to Article 8 Contractor has before the end of the Second
Extension Period, including extensions under (a), (b) and (c) above, given to the
Minister a notice of Commercial Discovery, Contractor shall, if the Exploration
Period would otherwise have been terminated, be entitled to a further extension
of the Exploration Period in which to prepare the Development Plan in respect of
the Discovery Area to which that Development Plan relates until either:

i) the Minister has approved the Development Plan as'set out in Article 8, or

ii) in the event that the Development Plan is not approved by the Minister as set
out in Article 8 and the matter or matters in issue between the Minister and
Contractor have been referred for resolution under Article 24, one (1) month
after the date on which the final decision thereunder has been given.

Where Contractor has during the Initial Exploration Period or, as the case may be,
during the First Extension Period failed to fulfill its work and expenditure obligations
under Article 4 in respect of that period but has made reasonable arrangements to
remedy its default during the First Extension Period or, as the case may be, the Second
Extension Period, Contractor shall be entitled to an extension subject to such
reasonable terms and conditions as the Minister may stipulate to assure performance
of the work.

Save in respect of a Discovery Area:

a) in the circumstances and subject to the limitations set forth in Section 12 (3) of
the Petroleum Law; or

b) ina case falling within the provisions of Article 3.2 (d)

nothing in Article 3.2 shall be read or construed as, requiring or permitting the
extension of the Exploration Period beyond seven (7) years from the Effective Date
except for reasons of Force Majeure.

The provisions of Article 3.2 (a), (b) and (c) so far as'they relate to the duration of the
Extension Period to which Contractor will be entitled shall be read and construed as
requiring the Minister to give effect to the provisions of Article 8 relating to the time
within which Contractor must meet the requirements of that Article. |W,
WA

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 4

MINIMUM EXPLORATION PROGRAMME

4,1 Exploration Operations shall begin as soon as practicable and in any case not later
than sixty (60) days after the Effective Date

4.2 GNPC shall, at the request of Contractor, make available to it such records and
information relating to the Contract Area as are relevant to the performance of
Exploration Operations by Contractor and are in GNPC's possession, provided that
Contractor shall reimburse GNPC for the costs reasonably incurred in procuring or
otherwise making such records and information available to Contractor.

4.3 Subject to the provisions of this Article, in discharge of its obligations to carry out
Exploration Operations in the Contract Area, Contractor shall during the several
phases into which the Exploration Period is divided carry out the work specified
hereinafter:

a) Initial Exploration Period: — The Initial Exploration Period shall be the period
commencing on the Effective Date and terminating at the end of the two (2)
Contract Years;

Description of Work: By the end of the Initial Exploration Period, Contractor, at
its own expense, shall have undertaken the following work described below:

i) Contractor shall acquire, process and interpret:

(a) a minimum of six hundred square kilometers (600 km?) of 3-D
seismic data within the Contract Area;

(b) a further two hundred and fifty square kilometers (250km*)
outside the Contract Area to tie in the adjacent Sanzule and Hess
2007 3D surveys; and

(c) a single prime 2D line running at least seven (7) kilometers into
the full fold area of the Vanco 2006 3D survey.

Contractor has already completed the work described in Article 4.3(a)(i)
above.

ii) Contractor shall drill one (1) Exploration Well in the Contract Area.
Minimum Expenditure: Contractor’s minimum expenditure for the work
described in Article 4.3(a)(i) above shall be ten million U.S. Dollars (US

$10,000,000), which expenditure has already been incurred; and the Contractor’s
minimum expenditure for the work described in Article 4.3(a)(ii) above shall be

forty million dollars (US$40,000,000) or the cost of drilling one (1) loratio;
Well pursuant to Article 4.6. i

13

Petroleum Agreement, MOE/GNPC/Vitol
44

45

b) First Extension Period: Commencing at the end of the Initial Exploration Period
and terminating at the end of one and a half (1%) Contract Years thereafter or at
the end of any extension to the First Extension Period pursuant to Article 3.1(c)

Description of Work: By the end of the First Extension Period Contractor, at its
own expense, shall drill one (1) Exploration Well in the Contract Area and if
required by Contractor, acquire additional data or re-process existing data to plan
the drilling of this Exploration Well.

Minimum Expenditure: Contractor’s minimum expenditure for the work in the
First Extension Period shall be forty million U.S. Dollars (U.S. $40,000,000) or
the cost of drilling one (1) Exploration Well pursuant to Article 4.6.

c) Second Extension Period: Commencing at the end of the First Extension Period
(or any extension thereof) and terminating at the end of one and a half (1%)
Contract Years thereafter or at the end of any extension to the Second Extension
Period pursuant to Article 3.2.

Description of Work: Contractor shall drill one (1) Exploration Well in the
Contract Area and if required by Contractor, acquire additional data or re-process
existing data to plan the drilling of this Exploration Well.

Minimum Expenditure: Minimum expenditure for work in the Second
Extension Period shall be forty million U.S. Dollars (U.S. $40,000,000) or the
cost of drilling one (1) Exploration Well pursuant to Article 4.6.

d) Work and expenditures accomplished in any period in excess of the above
obligations may be applied as credit in satisfaction of obligations called for in any
other period. The fulfillment of any work obligation shall relieve Contractor of
the corresponding minimum expenditure obligation, but the fulfillment of any
minimum expenditure obligation shall not relieve Contractor of the corresponding
work obligation.

No Appraisal Wells drilled or seismic surveys carried out by Contractor as part of an
Appraisal Programme undertaken pursuant to Article 8 and no expenditure incurred
by Contractor in carrying out such Appraisal Programme shall be treated as
discharging the minimum work obligations under Article 4.3, If during the
Exploration Period, the Contractor drills a well within the Contract Area which
penetrates a structure which had been penetrated by a well drilled prior to the
Effective Date, the well shall be treated as an Exploration Well provided such a
structure was not associated with a Discovery as defined in this Agreement as a result
of the previous well drilled.

The seismic programme in Article 4.3(a), when combined with existing data, shall be
such as will enable a study of the regional geology of the Contract Area and the
preparation of a report thereon with appropriate maps, cross sections and illustrations,
as well as a geophysical survey of the Contract Area which, when combined with
existing data, shall provide: fod

ak

14

Petroleum Agreement, MOE/GNPC/Vitol
4.6

4.7

4.8

a) a minimum seismic grid adequate to define prospective drill sites over
prospective closures as interpreted from data available to Contractor; and

b) a seismic evaluation of structural and stratigraphic conditions over the remaining
portions of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth
determined by Contractor in consultation with GNPC, Except as otherwise provided
in Article 4.7 below:

a) The Exploration Wells to be drilled in the Initial Exploration Period, the First
Extension Period and the Second Extension Period, shall be whichever of the
following is first encountered:

(i) the depth of ten thousand feet (10,000) feet measured from the Rotary
Table Kelly Bushing (RTKB); or

(ii) one thousand feet (1,000) feet into the Cenomanian formation; or
(ii) the depth at which Contractor encounters geological basement.

If in the course of drilling an Exploration Well the Contractor concludes that drilling
to the minimum depth specified in Article 4.6 above is impossible, impracticable or
imprudent in accordance with accepted international petroleum industry drilling and
engineering practice, then Contractor may plug and abandon the Exploration Well and
GNPC shall have the option of either:

a) waiving the minimum depth requirement, in which case Contractor will be
deemed to have satisfied the obligation to drill such Exploration Well; or

b) requiring Contractor to drill a substitute Exploration Well at a location
determined by Contractor in consultation with GNPC and to the minimum depth
set forth in Article 4.6 except that if in the course of drilling such substitute
Exploration Well Contractor establishes that drilling to the minimum depth
specified in Article 4.6 above is impossible, impracticable or imprudent in
accordance with accepted petroleum industry drilling and engineering practice,
then Contractor may plug and abandon the substitute Exploration Well and will
be deemed to have satisfied the obligation to drill one (1) Exploration Well.

The above option shall be exercised by GNPC within thirty (30) days from the
plugging and abandonment of the Exploration Well, and failure to exercise such
option shall constitute a waiver of the minimum depth requirement pursuant to (a)
above.

During the Exploration Period, Contractor shall have the right to perform additional

Exploration Operations, including without limitation performing gravity and magnetic
surveys, drilling stratigraphic wells and performing additional logical and

wah

15

Petroleum Agreement, MOE/GNPC/Vitol
geophysical studies, provided the minimum work obligations are performed within the
applicable period.

4.9 During the Exploration Period, Contractor shall deliver to GNPC and the Minister
reports on Exploration Operations conducted during each Calendar Quarter within
thirty (30) days following the end of that Quarter. Further requests for information by
the Minister under Section 9(1) of the Petroleum Law shall be horn gr with within a

reasonable time and copies of documents and other mai aining such
information shall be provided to GNPC. “eS =)

16

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 5

RELINQUISHMENT

5.1

5,2

53

5.4

Except as provided in Article 8.3, 8.9, 14.9 and 14.11, Contractor shall relinquish
portions of the Contract Area in the manner provided hereafter.

a) If on or before the expiration of the Initial Exploration Period, Contractor elects
to enter into the First Extension Period pursuant to Article 3.1(b) then at the
commencement of the First Extension Period the area retained shall be one
hundred per cent (100%) of the Contract Area as at the Effective Date;

b) If on or before the expiration of the First Extension Period, Contractor elects to
enter into the Second Extension Period pursuant to Article 3.1(b) then at the
commencement of the Second Extension Period the area retained shall be one
hundred per cent (100%) of the Contract Area as at the Effective Date;

c) On the expiration of the Second Extension Period, Contractor shall subject to
Article 5.2 relinquish the entire Contract Area.

The provisions of Article 5,1 shall not be read or construed as requiring Contractor to
relinquish any portion of the Contract Area which constitutes or forms part of either a
Discovery Area or a Development and Production Area._Any Discovery Area within
the Contract Area shall not be relinquished for the sole reason that the Contractor
elects not to enter into the First Extension Period or the Second Extension Period or
on the expiry of the Second Extension Period.

Subject to Article 5.2, if at the end of the Initial Exploration Period or the First
Extension Period as the case may be Contractor elects not to enter into the First or
Second Extension Period Contractor shall relinquish the entire Contract Area.

Each area to be relinquished pursuant to this Article shall be selected by Contractor
and shall be measured as far as possible in terms of continuous and compact units of a

size and shape which will permit the carrying out of Petroleum Operations in the
relinquished portions. »

Ww

Petroleum Agreement, MOE/GNPG/Vitol
ARTICLE 6

JOINT MANAGEMENT COMMITTEE

6.1

6.2

6.3

In order that the Parties may at all times cooperate in the implementation of Petroleum
Operations, GNPC and Contractor shall not later than thirty (30) days after the
Effective Date establish a Joint Management Committee (JMC). Without prejudice to
the rights and obligations of Contractor for day-to-day management of the operations,
the JMC shall oversee and supervise the Petroleum Operations and ensure that all
approved Work Programmes and Development Plans are complied with and also that
accounting for costs and expenses and the maintenance of records and reports
conceming the Petroleum Operations are carried out in accordance with this
Agreement and the accounting principles and procedures generally accepted in the
international petroleum industry.

The composition of and distribution of functions within the JMC shall be as follows:

i) The JMC shall constitute of two (2) representatives of GNPC and two (2)
representatives of Contractor. GNPC and Contractor shall also designate a
substitute or alternate for each member. In the case of absence or incapacity of
a member of the JMC, his alternate shall automatically assume the rights and
obligations of the absent or incapacitated member;

ii) The Chairperson of the JMC shall be designated by GNPC from amongst the
members of the JMC;

iii) Contractor shall be responsible in consultation with GNPC for the preparation
of agenda and supporting documents for each meeting of the JMC and for
keeping records of the meetings and decisions of the JMC (GNPC shall have
the right to inspect all records of the JMC at any time);

iv) | Atany meeting of the JMC three (3) representatives shall form a quorum.
Meetings of the JMC shall be held and decisions taken as follows:

i) All meetings of the JMC shall be held in Accra or such other place as may be
agreed upon by members of the JMC;

ii) The JMC shall meet at least twice yearly and at such times as the members
may agree

iii) A meeting of the JMC may be convened by either Party giving not less than
twenty (20) days notice to the others or, in a. case requiring urgent action,
notice of such lesser duration as the members may agree upon;

iv) Decisions of the JMC shall require unanimity provided, however, that
decisions and approvals required for budgets and day-to-day operational
matters associated with performing the Appraisal Progr: i and the

mM
ae

Petroleum Agreement, MOE/GNPC/Vitel
6.5

6.6

iv)

v)

vi)

Contractor shall report any Discovery to GNPC immediately following such
Discovery and shall place before the JMC for review its Appraisal Programme
prior to submission thereof to the Minister. Within thirty (30) days of completion
of the Appraisal Programme a JMC meeting to discuss the appraisal shall be
convened to take place before submission of the detailed appraisal report
provided for in Article 8.7;

The JMC will review Work Programmes and budgets and any amendments or
revisions thereto, and Appraisal Programmes, submitted to it by Contractor
pursuant to this Article, and timely give such advice as it deems appropriate
which Contractor shall consider before submitting the Programme to GNPC and
the Minister for their information.

After the date of the first Commercial Discovery, Contractor shall seek the
concurrence of GNPC’s JMC representatives, which concurrence shall not be
unreasonably withheld, on any proposal for the drilling of an Exploration Well or
wells not associated with the Commercial Discovery and not otherwise required
to be drilled under Article 4.3. If concurrence is not secured by Contractor,
Contractor may nevertheless elect'to drill the Exploration Well or wells but the
costs of such well or wells shall be considered Petroleum Costs for AOE
purposes and a deductible cost for Ghana income tax purposes only in the event
there is a subsequent Commercial Discovery associated with the well or wells.

From the first occurring Date of Commercial Discovery the JMC shall have the
supervision of Petroleum Operations as follows:

i.

ii.

iii.

Within sixty (60) days after the Date of Commercial Discovery Contractor shall
prepare and submit to the JMC for approval any revisions to its annual Work
Programme and budget that may be necessary for the remainder of that Contract
Year and for the rest of the Exploration Period;

At least ninety (90) days before the commencement of each subsequent Calendar
‘Year Contractor shall submit to the JMC for review and approval a reasonably
detailed Work Programme and budget setting forth all Development and
Production Operations which Contractor proposes to carry out in that Calendar
Year and the estimated cost thereof and shall also give an indication of
Contractor’s plans for the succeeding Calendar Year;

Within sixty (60) days of the Date of Commencement of Commercial Production
and thereafter not later than one hundred and twenty (120) days before the
commencement of each Calendar Year Contractor shall submit to the JMC for its
approval an annual production schedule which shall be in accordance with good
international oilfield practice, and shall be designed to provide the most efficient,
beneficial and timely production of the Petroleum resources.

The JMC shall approve lifting schedules prepared and submitted by the.Contractor for

the conduct of Petroleum Operations.

Development and Production Areas as well as review all of om reports on

ma

20

Petroleum Agreement, MOE/GNPC/Vitol
6.7

6.8

The JMC shall approve Contractor’s insurance programme and the programmes for
training and technology transfer submitted by Contractor and the accompanying
budgets for such schemes and programmes,

If during any meeting of the JMC the Parties are unable to reach agreement
concerning any of the matters provided for in Article 6.5 and 6.6, the matter shall be
deferred for reconsideration at a further meeting of the JMC to be reconvened not later
than fifteen (15) days following the original meeting. Any of the Parties may provide
further information to the JMC at or prior to such meeting to assist the JMC resolve
the matters in dispute. If after such further meeting the Parties are still unable to reach
agreement, the matters in dispute shall immediately be referred to the Management of
the Parties and the Minister for resolution. If fifteen (15) days after the referral, there
is still no agreement, then at the request of either Party, the matters in dispute shall be
resolved in accordance with Article 24. A

Wee

2t

Petroleum Agreement, MOE/GNPC/Vito!
ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

TA

7.2.

Subject to the provisions of this Agreement, Contractor shall be responsible for the
conduct of Petroleum Operations and shall:

a)

b)

c)

4)

conduct Petroleum Operations with utmost diligence, efficiency and economy, in
accordance with accepted petroleum industry practices, observing sound
technical and engineering practices using appropriate advanced technology and
effective equipment, machinery, materials and methods;

take all practicable steps to ensure compliance with Section 3 of the Petroleum
Law; including ensuring the recovery and prevention of waste of Petroleum in
the Contract Area in accordance with accepted petroleum_industry practices;

prepare and maintain in Ghana full and accurate records of all Petroleum
Operations performed under this Agreement;

prepare and maintain accounts of all operations under this Agreement in such a
manner as to present a full and accurate record of the costs of such operations, in
accordance with the Accounting Guide; and

disclose to GNPC and the Minister any operating or other agreement among the
Parties that constitute Contractor relating to the Petroleum Operations hereunder,
which agreement shall not be inconsistent with the provisions of this Agreement.

In connection with its performance of Petroleum Operations, Contractor shall have the
tight within the terms of applicable law;

a)

b)

c)

d)

to establish offices in Ghana and to assign to those offices such representatives as
it shall consider necessary for the purposes of this Agreement;

to use public lands for installation and operation of shore bases, and terminals,
harbours and related facilities, pipelines from fields to terminals and delivery
facilities, camps and other housing;

to receive licenses and permission to install and operate such communications
and transportation facilities as shall be necessary for the efficiency of its
operations;

to bring to Ghana such number of Foreign National Employees as shall be
necessary for its operations, including employees assigned on permanent or
resident status, with or without families, as well as those assign temporary
basis such as rotational (rota) employees;

Petroleum Agreement, MOE/GNPG/Vitol
e)

h)

to provide or arrange for reasonable housing, schooling and other amenities,
permanent and temporary, for its employees and to import personal and
household effects, furniture and vehicles, for the use of its personnel in Ghana;

to be solely responsible for provision of health, accident, pension and life
insurance benefit plans on its Foreign National Employees and their families; and
such employees shall not be required to participate in any insurance,
compensation or other employee or social benefit programs established in Ghana;

to have, together with its personnel, at all times the right of ingress to and egress
from its offices in Ghana, the Contract Area, and the facilities associated with
Petroleum Operations hereunder in Ghana including the offshore waters, using its
owned or chartered means of land, sea and air transportation;

to engage such Subcontractors, expatriate and national, including also
consultants, and to bring such Subcontractors and their personnel to Ghana as are
necessary in order to carry out the Petroleum Operations in a skillful, economic,
safe and expeditious manner; and said Subcontractors shall have the same rights
as Contractor specified in this Article 7.2 to the extent they are engaged by
Contractor for the Petroleum Operations hereunder.

7,3. GNPC shall assist Contractor in carrying out Contractor’s obligations expeditiously
and efficiently as. stipulated in this Agreement, and in particular GNPC shall use its
best efforts to assist Contractor and its Subcontractors to:

a)

b)
°)

qd)

e)

8)

establish supply bases and obtain necessary communications facilities, equipment
and supplies:

obtain necessary approvals to open bank accounts in Ghana;

subject to Article 21 hereof, obtain entry visas and work permits for such number
of Foreign National Employees of Contractor and its Subcontractors engaged in
Petroleum Operations and members of their families who will be resident in
Ghana, and make arrangements for their travel, arrival, medical services and
other necessary amenities;

comply with Ghana customs procedures and obtain permits for the importation of
necessary materials;

obtain the necessary permits to transport documents, samples or other forms of
data to foreign countries for the purpose of analysis or processing if such is
deemed necessary for the purposes of Petroleum Operations;

contact Government agencies dealing with fishing, meteorology, navigation and
communications as required; and

Contractor in Petroleum Operations.

yo

identify qualified Ghanaian personnel as candidates ee” by

Petroleum Agreement, MOE/GNPC/Vitol
7.4 All reasonable expenses incurred by GNPC in connection with any of the matters set
out in Article 7.3 above’shall be borne by Contractor.

7.5 GNPC shall use its best efforts to render assistance to Contractor in emergencies and
major accidents, and such other assistance as may be requested by Contractor,
provided that any reasonable expenses involved in, such assistance shgll be borne by

Contractor.

24

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 8

COMMERCIALITY

wy

8.1

8.2

8.3

84

Contractor shall notify the Minister and GNPC in writing as soon as possible afier any
Discovery is made, but in any event not later than thirty (30) days after any Discovery
is made.

‘As soon as possible after the analysis of the test results of such Discovery is complete
and in any event not later than one hundred (100) days from the date of such

Discovery, Contractor shall by a further notice in writing to the Minister indicate
whether in the opinion of Contractor the Discovery merits appraisal.

Where the Contractor indicates that the Discovery does not merit appraisal, Contractor
shall, subject to Article 8.17 below, relinquish the Discovery Area associated with the
Discovery.

Where Contractor indicates that the Discovery merits appraisal, Contractor shall submit
to the Minister an Appraisal Programme to be carried out by Contractor in respect of
such Discovery.

8.5 Unless Contractor and the Minister otherwise agree in any particular case, Contractor

8.6

8.7

8.8

shall have a period of two (2) years from the date of Discovery to complete the Appraisal
Programme.

Contractor shall commence appraisal work within one hundred and eighty (180) days
from the date of submission of the Appraisal Programme to the Minister. Where the
Contractor is unable to commence appraisal work within one hundred and eighty
(180) days from the date of submission of the Appraisal Programme to the Minister,
GNPC shall be entitled to exercise the option provided for in Article 9.1 to enable
prompt appraisal, provided however that after Contractor actually embarks on
appraisal work or obtains an extension of time for such work this option may not be
exercised.

Not later than ninety (90) days. from the date on which said Appraisal Programme
relating to the Discovery js completed Contractor will submit to the Minister a report
containing, the results of the Appraisal Programme. Such report shall include all
available technical and economic data relevant fo a determination of commerciality,
including, but not limited to, geological and geophysical conditions, such as structural
configuration, physical properties and the extent of reservoir rocks, areas, thickness
and depth of pay zones, pressure, volume and temperature analysis of the reservoir
fluids; preliminary estimates of Crude Oil and Natural Gas reserves; recovery drive
characteristics; anticipated production performance per reservoir and per well; fluid
characteristics, including gravity, sulphur percentage. sediment and water percentage
and refinery assay pattern.

Not later than ninety (90) days from the date on which the report containing the results
of the Appraisal Programme js submitted to the Minister, Contractor will oe

war
8.9

8.10

8.11

notice in writing, inform the Minister whether the Discovery in the opinion of
Contractor is or is not commercial.

If Contractor informs the Minister that the Discovery is not commercial, then subject
to Article 8.17, Contractor shall relinquish such Discovery Area; provided, however,
that in appropriate cases, before declaring that a Discovery is not commercial,
Contractor shall consult with GNPC and may make appropriate representations
proposing minor changes in the fiscal and other provisions of this Agreement which
may, in the opinion of Contractor, affect the determination of commerciality. The
other Parties may, where feasible, and in the best interests of the Parties agree to make
such changes or modifications in the existing arrangements.

If Contractor pursuant to Article 8.8 informs the Minister that the Discovery is
Commercial Contractor shall not later than one hundred and eighty (180) days
thereafter, prepare and submit to the Minister a Development Plan.

The Development Plan referred to in Article 8.10 shall be based on detailed
engineering studies and shall include:

a) Contractor’s proposals for the delineation of the proposed Development and
Production Area and for the development of any reservoir(s), including the
method for the disposal of Associated Gas in accordance with the provisions of
Article 14.4;

b) the way in which the Development and Production of the reservoir is planned to
be financed;

c) Contractor’s proposals relating to the spacing, drilling and completion of wells,
the production, storage, transportation and delivery facilities required for the
production, storage and transportation of the Petroleum, including without
limitation:

i) the estimated number, size and production capacity of production
platforms if any;

ii) the estimated number of Production wells;

iii) the particulars of feasible alternatives for transportation of the Petroleum,
including pipelines;

iv) the particulars of onshore installations required, including the type and
specifications or size thereof ; and

v) the particulars of other technical equipment required for the operations;

d) the estimated production profiles for Crude Oil and Natural Gas from the
Petroleum reservoirs;

e) estimates of capital and operating expenditures; ( he

Petroleum ‘Agreement, MOE/GNPC/Vitol
8.9

8.10

8.11

notice in writing, inform the Minister whether the Discovery in the opinion of
Contractor is or is not commercial.

If Contractor informs the Minister that the Discovery is not commercial, then subject
to Article 8.17, Contractor shall relinquish such Discovery Area; provided, however,
that in appropriate cases, before declaring that a Discovery is not commercial,
Contractor shall consult with GNPC and may make appropriate representations
proposing minor changes in the fiscal and other provisions of this Agreement which
may, in the opinion of Contractor, affect the determination of commerciality. The
other Parties may, where feasible, and in the best interests of the Parties agree to make
such changes or modifications in the existing arrangements.

If Contractor pursuant to Article 8.8 informs the Minister that the Discovery is
Commercial Contractor shall not later than one hundred and eighty (180) days
thereafter, prepare and submit to the Minister a Development Plan.

The Development Plan referred to in Article 8.10 shall be based on detailed
engineering studies and shal] include:

a) Contractor’s proposals for the delineation of the proposed Development and
Production Area and for the development of any reservoir(s), including the
method for the disposal of Associated Gas in accordance with the provisions of
Article 14.4;

b) the way in which the Development and Production of the reservoir is planned to
be financed;

c) Contractor’s proposals relating to the spacing, drilling and completion of wells,
the production, storage, transportation and delivery facilities required for the
production, storage and transportation of the Petroleum, including without
limitation:

i) the estimated number, size and production capacity of production
platforms ifany;

ii) the estimated number of Production wells;

iii) the particulars of feasible alternatives for transportation of the Petroleum,
including pipelines;

iv) the particulars of onshore installations required, including the type and
specifications or size thereof ; and

v) _ the particulars of other technical equipment required for the operations;

d) the estimated production profiles for Crude Oil and Natural Gas from the
Petroleum reservoirs;

e) estimates of capital and operating expenditures; (4 \

Petroleum Agreement, MOE/GNPC/Vitol

8.12

8.13

8.14

8.15

8.16

f) the economic feasibility studies carried out by or for Contractor in respect of
alternative methods for Development of the Discovery, taking into account:

i) location;

ii) water depth (where applicable);

iii) meteorological conditions;

iv) estimates of capital and operating expenditures; and
v) any other relevant data and evaluation thereof;

g) the safety measures to be adopted in the course of the Development and
Production Operations, including measures to deal with emergencies;

h) the necessary measures to be taken for the protection of the environment;

i) Contractor’s proposals with respect to the procurement of goods and services
obtainable in Ghana;

j) Contractor’s plan for training and employment of Ghanaian nationals; and
k) the timetable for effecting Development Operations.

The date of the Minister’s approval of the Development Plan shall be the Date of
Commercial Discovery.

After thirty (30) days following its submission, the Development Plan shall be deemed
approved. as submitted, unless the Minister has before the end of the said thirty (30)
day period given Contractor a notice in writing stating:

i) that the Development Plan as submitted has not been approved; and

ii) the revisions, proposed by the Minister, to the Development Plan as submitted,
and the reasons thereof.

Where the Development Plan is not approved by the Minister as provided under
Article 8.13 above, the Parties shall within a period of thirty (30) days from the date of
the notice by the Minister as referred to under Article 8.13 above meet to agree on the
revisions proposed by the Minister to the Development Plan. In the event of failure to
agree to the proposed revisions, within fourteen (14) days following said meeting any
matters in dispute between the Minister and the Contractor shall be referred for
resolution in accordance with Article 24.

Where the issue in dispute referred for resolution pursuant to Article 24 is finally
decided in favour of Contractor the Minister shall forthwith give the requisite
approval to the Development Plan submitted by Contractor.

Where the issue in question referred for resolution pursuant to Article 24 is finally
decided in favour of the Minister in whole or in part, Contractor ee

wae

a7

Petroleum Agreement, MOE/GNPC/Vitol
8.17

8.18

8.19

i) amend the proposed Development Plan to give effect to the final decision
rendered under Article 24, and the Minister shall give the requisite approval to
such revised Development Plan; or

ii) subject to Article 8.19 below relinquish the Discovery Area.

Notwithstanding the relinquishment provisions of Articles 8.3 and 8.9 above, if
Contractor indicates that a Discovery does not at the time merit appraisal, or after
appraisal does not appear to be commercial but may merit appraisal or potentially
become commercial at a later date during the Exploration Period, then Contractor
need not relinquish the Discovery Area and may continue its Exploration Operations
in the Contract Area during the Exploration Period provided that the Contractor shall
explain what additional evaluations, including Exploration work or studies, are or may
be planned in order to determine whether subsequent appraisal is warranted or that the
Discovery is commercial. Such evaluations shall. be performed by Contractor
according to a specific timetable, to be determined by the JMC, subject to its right of
earlier relinquishment of the Discovery Area. After completion of the evaluations,
Contractor shall make the indications called for under Article 8.2 or 8.8 and either
proceed with appraisal, confirm commerciality or relinquish the Discovery Area. In
any case, if at the end of the Exploration Period Contractor has not indicated its intent
to proceed with an Appraisal Programme or that the Discovery is commercial, then the
Discovery Area shall be relinquished.

Before Contractor indicates. that the Discovery will not merit appraisal, or after
appraisal will not be commercial, Contractor may consult with the other Parties and
may make appropriate representations proposing minor changes in the fiscal and other
provisions of this Agreement which may, in the opinion of Contractor, affect the
determination of commerciality. The other Parties may, agree to make such changes
or modifications in the existing arrangements. In the event the Parties do not agree on
such changes or modifications, then subject to Articles 8.17 and 8.19 Contractor shall
relinquish the Discovery Area.

Nothing in Article 8.3, 8.9, 8.16 or 8.17 above shall be read or construed as requiring
Contractor to relinquish:

a) any area which constitutes or forms part of another Discovery Area in respect of
which:

i) Contractor has given the Minister a separate notice confirming that such
Discovery merits appraisal or confirmation; or

ii) Contractor has given the Minister a separate notice indicating that such
Discovery is commercial; or

b) any area which constitutes or forms part of a Development and Prodyction Area.

Wek

28

Petroleum Agreement, MOE/GNPC/Vito!
ARTICLE 9

SOLE RISK ACCOUNT

9.1

92

3

9.4

9.5

Unless and until Contractor has notified GNPC that it wishes to appraise the
Discovery, GNPC may notify Contractor that it will at its Sole Risk commence to
appraise that Discovery, provided that within thirty (30) days of such notification from
GNPC, Contractor may elect to commence to appraise that Discovery within its Work
Programme.

Where an appraisal undertaken under Article 9.1 at the Sole Risk of GNPC results ina
determination that a Discovery is commercial, Contractor may develop the
Commercial Discovery upon reimbursement to GNPC of all expenses incurred in
undertaking the appraisal and arranging with GNPC satisfactory terms for the payment
of a premium equivalent to five hundred per cent (500%) of such expenses. Such
premium shall not be reckoned as cost of Petroleum Operations for the purpose of the
Accounting Guide. In the event that Contractor declines to develop said Discovery,
Contractor shall relinquish the Development and Production Area established by the
Appraisal Programme conducted by GNPC under Article 9.1.

During the Exploration Period GNPC may, at its Sole Risk, require Contractor to
continue drilling to penetrate and test horizons deeper than those contained in the
Work Programme of Contractor or required under Article 4. GNPC may also at its
Sole Risk ask the Contractor to test a zone or zones which Contractor has not included
in Contractor’s test programme. Notice of this shall be given to Contractor in writing
as early as possible prior to or during the drilling of the well, but in any case not after
Contractor has begun work to complete or abandon the well. ‘The exercise by GNPC
of this right shall be in an agreed manner, which does not prevent Contractor from
complying with its work obligations under Article 4.3 and is subject to the Health,
Safety and Environmental (HS & E) considerations.

At any time before commencing such deeper drilling Contractor may elect to embody
the required drilling in its own exploration operation, in which case any resulting
Discovery shall not be affected by the provisions of this Article.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the
tight, at its Sole Risk, to develop, produce and dispose of all Petroleum from that
deeper horizon, provided however that if at the time such Petroleum is tested from the
well, Contractor's Work Programme includes a well or wells to be drilled to the same
producing horizon, and provided that the well or wells result (s) in a Petroleum
producing well producing from the same horizon, Contractor shall, after reimbursing
GNPC for all costs associated with its Sole Risk deeper drilling in said well, have the
right to include production from that well in its total production for the purposes of
establishing a Commercial Discovery, and, if a Commercial Discovery is subsequently
established, to develop, produce and dispose of the Petroleum in accordance with the

provisions of this Agreement. Mt

wok

Petroleum Agreement, MOE/GNPG/Vitol
9.6

9.7

9.8

9.9

9.10

9.11

9.12

Alternatively, if at the time such Petroleum is tested from the well, referred to_in
Article 9.5, Contractor’s Work Programme does not include a well to be drilled to the
same horizon, Contractor has the option to. appraise and/or develop, as the case may
be, the Discovery for its account under the terms of this Agreement if it so elects
within a period of sixty (60) days after such Discovery. In such case, Contractor shall
reimburse GNPC for all expenses incurred by GNPC in connection with such Sole
Risk operations, and shall make satisfactory arrangements with GNPC for the
payment of a premium equivalent to five hundred percent (500%) of such expenses.

During the term of this Agreement, GNPC shall have the right, at its Sole Risk, and
upon six (6) months prior notice to Contractor, to: drill one (1) or two (2) wells per
Calendar Year within the Contract Area provided that the work intended to be done by
GNPC had not been scheduled for a Work Programme to be performed by Contractor
and the exercise of such right by GNPC and the arrangement made by GNPC for
undertaking such drilling do not prevent Contractor from satisfying its work
obligations. Within thirty (30) days after receipt of such notice Contractor may elect to
drill the required well or wells as part of Contractor’s Exploration Operations.

In the event that a well drilled for the account and risk of GNPC in accordance with
Article 9.7 above results in a Discovery, GNPC shall have the right to appraise and
develop as the case may be or require Contractor to develop, after GNPC declares a
Commercial Discovery, such Commercial Discovery. for a mutually agreed service
fee, so long as Contractor has an interest in the Contract Area, GNPC taking all the
interest risk and costs and hence having the right to all Petroleum produced from the
Commercial Discovery, provided however that Contractor has the option to appraise
and/or develop, as the case may be, the Discovery for its account under the terms of
this Agreement if it so elects within a period of sixty (60) days after receipt of
GNPC’s written notice of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in connection
with such Sole Risk operations, and shall make satisfactory arrangements with GNPC
for the payment of a premium equivalent to five hundred percent (500%) of such
expenses before exercising the option under Article 9.8. Such premium shal] not be
reckoned as Petroleum Costs for the purposes of Accounting Guide.

In the event that Contractor declines to develop the Commercial Discovery or no
agreement is reached on the service fee arrangement as provided for in Article 9.8,
Contractor shall relinquish the Development and Production Area associated with
such Commercial Discovery.

Sole Risk operations under this Article shall not extend the Exploration Period nor the
term of this Agreement and Contractor shall complete any agreed programme of work
commenced by it under this Article at GNPC’s Sole Risk, and subject to. such
provisions hereof as the Parties’ shall then agree, even though the Exploration Period
as defined in Article 3 or the term of this Agreement may have expired.

GNPC shall indemnify and hold harmless Contractor against all actions, claims,
demands’ and proceedings whatsoever brought by any third party or the State, arising
out of or in connection with Sole Risk operations under this Article : unless. such

ng

30

Petroleum Agreement, MOE/GNPC/Vitol.
actions, claims, demands and proceedings are caused by Contractor’s Gross

Negligence.
Wak

— av
Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 10

SHARING OF CRUDE OIL

10.1

Gross Production of Crude Oil from each Development and Production Area shall
(subject to a Calendar Year adjustment developed under the provisions. of Article
10.7) be distributed amongst the Parties in the following sequence and proportions:

a)

b)

c)

d)

Twelve and a half percent (124%) of the Gross Production of Crude Oil shall be
delivered to the State as ROYALTY, pursuant to the provisions of the Petroleum
Law. Upon notice to Contractor, the State shall have the right to elect to receive
cash in lieu of its royalty share of such Crude Oil. The State's notice shall be
given to Contractor at least ninety (90) days in advance of each lifting period,
such periods to be established pursuant to the provisions of Article 10.7. In such
case, said share of Crude Ojl shall be delivered to Contractor and it shall pay to
the State the value of said share in cash at the relevant weighted average Market
Price for the relevant period as determined in accordance with Article 11.7;

The State’s AOE (as hereinafter defined) share of Crude Oil, if any, shall be
distributed to the State out of the Contractor’s share of Crude Oil determined
under Article 10.1 (d), The State shall also have the right to elect to receive cash
in lieu of the AOE share of Crude Oil accorded to. it pursuant to Article 10.2.
Notification of said election shall be given in the same notice in which the State
notifies Contractor of its election to receive cash in lieu of Crude Oil under
Article 10.1(a). In such case, said share shall be delivered to Contractor and it
shall pay to the State the value of said share in cash at the relevant weighted
average Market Price for the relevant period as determined in accordance with
Article 11.7;

The amount of Crude Oil, if any, shall be delivered to GNPC to which it is
entitled pursuant to its Sole Risk operations under Article 9, after distribution of
such amounts of Crude Oil as are required pursuant to Article 10.1(a);

After the distribution of such amounts of Crude Oil as are required pursuant to
Article 10.1(a) and (c), and subject to Article 10.1(¢) below, and PROVIDED that
all Production Expenditure, as this term is defined in Section 2.4 of the
Accounting Guide (excluding all capital expenditures referred to in Article
10.1(e)), relating to the Crude Oil being distributed has been fully reimbursed to
the Party that funded it, the remaining Crude Oil produced from each
Development and Production Area shall be distributed to Contractor and GNPC
in the following order of priority;

i) first, an amount of Crude Oil shall be distributed to Contractor to reimburse
Contractor for all expenditure and accrued interest thereon attributable to the
Additional Interest as referred to in Article 2.9(a);

ai
WAH

Petroleum Agreement, MOE/GNPC/Vitol

10.2

ii) second, if Contractor has provided the Additional Interest Funding, an
amount of Crude Oil shall be distributed to Contractor to reimburse
Contractor for the Additional Interest Funding; and

iii) third, the remaining Crude Oil shall be distributed to each of Contractor and
GNPC in proportion to their respective participating interests referred ‘to in
Article 2. J

e) Contractor shall provide the funding for any capital expenditures approved by the
JMC. GNPC shall reimburse Contractor for GNPC’s proportionate share, based
on its participating interest in the Petroleum Operations, of such capital
expenditures (plus accrued interest at the Specified Rate thereon from the date of
payment thereof by Contractor until the date GNPC reimburses Contractor for its
proportionate share and interest as specified above), The reimbursement shall be
made through Contractor receiving an amount of Crude Oil which would
otherwise have been distributed to GNPC pursuant to Article 10.1(d);

f) The value of the Crude Oil used to reimburse any Party pursuant to Article
10.1(d) and Article 10.1(e) shall be the average Market Price as determined
pursuant to Article 11.7 for the Crude Oil delivered to Contractor in the Month of
its delivery.

At any time the State shall be entitled to a portion of Contractor’s share of Crude Oil
then being produced from each separate Development and Production Area which
may consist of one or more accumulations (hereinafter referred to as “Additional Oil
Entitlements” or “AOE”). The AOE shall be calculated on the basis of Contractor's
NCF and the after-tax inflation-adjusted rates of return (“ROR”) referenced in the
formulae in Article 10.2(b) and shall be determined separately for each Development
and Production. Area at the end of each Month in accordance with the formulae in
Article 10.2(b) below:

(a) Definitions:

* NCF” means Contractor’s net cash flow for the Month for which the calculation is
being made, and shall be computed in accordance with the following formula:

NCF = x-y-z
where

“x” equals all revenues received during such Month by Contractor ‘from the
Development and Production Area, including an amount computed by multiplying the
amount of Crude Oil taken by Contractor during such Month in accordance with
Article 10.1 (d) and (e); excluding such Crude Oil taken by Contractor for payment of
interest in respect of Petroleum Costs incurred by Contractor on GNPC’s behalf, by
the Market Price applicable to such Crude Oil during the Month when lifted, plus any
other proceeds specified in the Accounting Guide received by Contractor, including,
without limitation, the proceeds from the sale of any assets to which Contractor
continues to have title. For the avoidance of doubt, “x” shall not wrecy

Wak

33

Petroleum Agreement, MOE/GNPC/Vitol
from Crude Oil lifted by Contractor which is part of another Party’s entitlement (e.g.
Crude Oil purchased by Contractor from GNPC or the State) but shall include
revenues from Crude Oil owned by Contractor but lifted by another Party (e.g. Crude
Oil purchased by GNPC or the State from Contractor).

“y" equals one-twelfth ('/12) of the income tax paid by the Contractor to the State with
respect to the Calendar Year in respect of the Development and Production Area. If
there are two (2) or more Development and Production Areas, the total income tax
paid by Contractor in accordance with the Petroleum Income Tax Law 1987 shall for
purposes of this calculation be allocated to the Development and Production Area on
the basis of hypothetical tax calculations for the separate Development and Production
Areas. The hypothetical tax calculation for each Development and Production Area
shall be determined by allocating the total amount of tax incurred for each Calendar
Year by Contractor under the Petroleum Income Tax Law to each Development and
Production Area based on the ratio that the chargeable income from a given
Development and Production Area bears to the total chargeable income of Contractor.
The chargeable income of Contractor is determined under section 2 of the Petroleum
Income Tax Law and the chargeable income of a Development :and Production Area
shall be calculated by deducting from the gross income'derived from or allocated to
that Area those expenses deductible under section 3 of the Petroleum Income Tax Law
which are reasonably allocable to that area. A negative chargeable income for an area
shall be treated as zero for purposes of this allocation and not more (or less) than the
total income tax paid by Contractor shall be allocated between the areas.

“2” equals all Petroleum Costs specified in the Accounting Guide and expended by
Contractor during such Month with respect to the Development and Production Area,
including any Petroleum Costs paid by Contractor on GNPC’s behalf, and not
reimbursed by GNPC within the Month, provided that all Petroleum Costs for
Exploration Operations not directly attributable to a specific Development and
Production Area shall for purposes. of this calculation be allocated to the
Development and Production Area having the earliest date of Commencement of
Commercial Production; and provided further that for the purpose of the ROR
calculation Petroleum Costs shall not include any amounts in respect of interest on
loans obtained for the purposes of carrying out Petroleum Operations.

FA, or First Account is the net cash flows from the Development and Production Area
at the end of Month n, less the current value of the cumulative negative net cash flows
up to the end of the Month immediately preceding the Month in question, using a real
rate of return of 12.5% p.a. and inflation of i.

SA, or Second Account is. the net cash flows from the Development and Production
Area for that Month, less the current value of any cumulative negative net cash flows
up to the end of the Month immediately preceding the Month in question, using a real
rate of return of 17.5% and inflation of i.

TA, or Third Account is the net cash flows from the Development and Production

Area at the end of Month n, less the current value of any cumulative negative net cash
flows up to:the Month immediately preceding the Month in question, using a real rate

of return of 22.5% and inflation of i. le Ht
34

Petroleum Agreement, MOE/GNPC/Vitol

ZA, of Fourth Account is the net cash flows from the Development and Production
Area for Month n, less the current value of any cumulative negative net cash flows up
to the end of the Month immediately preceding the Month in question, using a real
rate of return of 27.5% and inflation of i.

FA 41 Shall equal FA, as of the last day of the Month immediately preceding the
Month in question if such FA, was negative, but shall equal zero if such FA, was a
positive number.

SAp-1 shall equal SA, as of the last day of the Month immediately preceding the
Month in question if such SA, was negative, but shall equal zero if such SA, was a
positive number.

TAn-1 Shall equal TA, as of the last day of the Month immediately preceding the
Month in question if such TA, was negative, but shall equal zero if such TA, was a
positive number.

ZA,.; shall equal ZA, as of the last day of the Month immediately preceding the
Month in question if such ZA, was a negative number but shall equal zero if such ZAy
was a positive number. In the AOE calculation for the first Month of Petroleum
Operations, FAy-), SAp-i, TAy-1 and ZA,., shall be zero.

“{" for the month in question equals the percentage change in the United States
Industrial Goods Wholesale Price Index (“USIGWPI) applicable for the Month
compared to that applicable for the same Month of the preceding Calendar Year. The
USIGWPI applicable for any Month shall be the index which uses data for the second
preceding Month i.e. January data for the March computation. If the USIGWPI
ceases to be published, a'substitute U.S. Dollar-based price index shall be used.

n” refers to the nth Month in question.
“n-1” refers to the Month immediately preceding the nth Month
b) Formulae:

FA, = (F4,, ( + ous) +NCF

54, =(s4,(1+2%29)) «nce

In the calculation of SA, an amount shall be subtracted from NCF identical to the
value of any AOE which would be due to the State if reference were made hereunder

only to the FA. Lo at
Wak

Petroleum Agreement, MOE/GNPO/Vitol

—
ra, =(14,,,(1+ ome) )) 4 NCF

In the calculation of TA, an amount shall be subtracted from NCF identical to the
value of any AOE which would be due to the State if reference were made hereunder
only to the FA, and SAp,.

x, =(z4,,.(1+ CHE), aoe

In the calculation of ZA, an amount shall be subtracted from NCF identical to the
value of any AOE which would be due to the State if reference were made hereunder
only to the FA,, SA, and TA,.

In the event of a conflict between the definitions of the FA,, SAn, TA, and ZA, and
the mathematical formulae in Article 10.2(b), the mathematical formulae shall prevail.

¢) Prospective Application:
The State’s AOE measured in barrels of oil will be as follows:

i) If FA,, SAy, TA, and ZA, are all negative, the State’s AOE for the
Month in question shall be zero;

ii) If FA, is positive and SA,, TA, and ZA, are all negative, the State’s
AOE for the Month in question shall be equal to the absolute amount
resulting from the following monetary calculation:

Fifteen percent (15%) of the FA, for that Month divided by the weighted
average Market Price as determined in accordance with Article 11.7,

iii) If both FA, and SA, are positive, but both TA, and ZA, are negative, the
State’s AOE for the Month in question shall be equal to an absolute
amount resulting from the following monetary calculation:

the aggregate of fifteen percent (15%) of FA, for that Month plus
seventeen and one half percent (17.5%) of the SA, for that Month all
divided by the weighted average Market Price as determined in
accordance with Article 11.7.

iv) If FA,, SA, and TA, are all positive but ZA, is negative, the State’s
AOE for the Month in question ‘shall be equal to the absolute amount
resulting from the following monetary calculation:

the aggregate of fifteen percent (15%) of the FA, for that Month plus
seventeen and one half percent (17.5%) of the SA, for that Month a"

Petroleum Agreement, MOE/GNPC/Vital
10.3

10.4

d)

twenty percent (20%) of the TA, for that Month all divided by the
weighted average Market Price as determined in accordance with Article
11.7.

v) If FA, SAn, TAn and ZA, are all positive, the State’s AOE for the
Month in question shall be equal to the absolute amount resulting from
the following monetary calculation:

the aggregate of fifteen percent (15%) of the FA, for that Month plus
seventeen and one half percent (17.5%) of the SA, for that Month plus
twenty percent (20%) of the TA, for that Month plus twenty five percent
(25%) of the ZA, for that Month all divided by the weighted average
Market Price as determined in accordance with Article 11.7.

The AOE calculations shall be made in U.S. Dollars with all non-dollar
expenditures converted to U.S. Dollars in accordance with Section 1.3.5 of
Annex 2. When the AOE calculation cannot be definitively made because of
disagreement on the World Market Price or any other factor in the formulae,
then a provisional AOE calculation shall be made on the basis of best
estimates of such factors, and such provisional calculation shall be subject to
correction and revision upon the conclusive determination of such factors, and
appropriate retroactive adjustments shall be made.

The AOE shall be calculated on a monthly basis, with the AOE to be paid
commencing with the first Month following the Month in which the FA,, SA,,
TA,, or ZAg, (as applicable) becomes positive. Because the precise amount of
the AOE for a Calendar Year cannot be determined with certainty until after
the end of that Calendar year, deliveries (or payments in lieu) of the AOE with
respect to.a Month shall be made during such Calendar Year based upon the
Contractor’s: good faith estimates of the amounts owing, with any adjustments
following the end of the Calendar Year to be settled pursuant to the procedures
agreed to pursuant to Article 10.7. Final calculations of the AOE shall be
made within thirty (30) days following the filing by the Contractor of the
annual tax return for such Calendar year pursuant to the Petroleum Income Tax
Law, and the amount of the AOE shall be appropriately adjusted in the event
of a subsequent adjustment of the amount of tax owing on such term.

GNPC shall act as agent for the State in the collection of all Petroleum or money
accruing to the State under this Article and delivery or payment to GNPC by
Contractor shall discharge Contractor’s liability to deliver the share to the State.

The State or GNPC, having met the requirements of Article 15.1, may elect, in
accordance with terms and conditions to be mutually agreed by the Parties, that all or
part of the Crude Oil to be distributed to the State or to GNPC pursuant to this Article
shall be sold and delivered by the State or GNPC to Contractor or its Affiliate for use
and disposal and in such case Contractor or its Affiliate shall pay to the State or to
GNPC, as the case may be, the Market Price for any Crude Oil so. sold and delivered.
Market Price for purposes of this Article 10.4 shall be the amounts actually realised a

Contractor or said Affiliate on its resales of said Crude Oil in arm's ee cs

Petroleum Agreement, MOE/GNPC/Vitol
transactions, or for its other resales or dispositions of said Crude Oil, based upon
world market prices determined in the manner specified in Article 11.7(b).

10.5 Ownership and risk of loss of all Crude Oil produced from the Contract Area which is
purchased, and all of its percentage Interest or other Crude Oil lifted, by Contractor
shall pass to Contractor at the outlet flange of the marine terminal or other storage
facility for loading into tankers or other transportation equipment referred to in Article
1L1.

10.6 Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to
export and dispose of all the Petroleum allocated and/or delivered to-it pursuant to this
Article,

10.7 The Parties shall through consultation enter into supplementary agreements
concerning Crude Oil lifting procedures, lifting and tanker schedules, loading
conditions, Crude Oil metering, and the settlement of lifting imbalances, if any,
among the Parties at the end of each Calendar Year, The Crude Oil to be distributed or
otherwise made available to the Parties in each Calendar Year in accordance with the
preceding provisions of this Article shall insofar as possible be in reasonably equal

monthly quantities. RY)

Wak

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

11.1

11.2

11,3

1L4

11.5

11.6

Crude Oil shall be delivered by Contractor to storage tanks constructed, maintained
and operated in accordance with applicable laws and good oilfield practice, Crude Oil
shall be metered or otherwise measured for quantity and tested for quality in such
storage tanks for all purposes of this Agreement. Any Party may request that
measurements and tests be done by an internationally recognised inspection company.
Contractor shall arrange and pay for the conduct of any measurement, or test so
requested provided, however, that in the case of (1) a test requested for quality
purposes and (2).a test requested on metering (or measurement) devices, where the
test demonstrates that such devices are accurate within acceptable tolerances, the Party
requesting the test shall reimburse Contractor for the costs associated with the test or
tests.

GNPC or its authorised agent shall have the right;
a) to be present at and to observe such measurement of Crude Oil; and
b) to examine and test whatever appliances are used by Contractor therefor.

In the event that GNPC considers Contractor’s methods of measurement to be
inaccurate GNPC shall notify Contractor to this effect and the Parties shall meet
within ten (10) days of such notification to discuss the matter. Where after thirty (30)
days the Parties cannot agree over the issue they shall refer for resolution under
Article 24 the sole question of whether Contractor’s method of measuring Crude Oil
is accurate and reasonable. Retrospective adjustments to measurements shall be made
where necessary to give effect to the decision rendered under Article 24.

If upon the examination or testing of appliances provided for in Article 11.2 any such
appliances shall be discovered to be defective:

a) Contractor shal] take immediate steps to repair or replace such appliance; and

b) subject to the establishment of the contrary, such error shall be deemed to have
existed for three (3) months or since the date of the last examination and testing,
whichever occurred more recently.

In the event that Contractor desires to adjust, repair or replace any measuring
appliance, it shall give GNPC reasonable notice to enable GNPC or its authorised
agent to be present.

Contractor shall keep full and accurate accounts concerning all Petroleum measured as
aforesaid and provide GNPC with copies thereof on a monthly basis, not later than ten
(10) days after the end of each Month.

Petroleum Agreement, MOE/GNPC/Vitol
11,7 The market price for Crude Oil delivered to Contractor hereunder shall be established
with respect to each lifting as follows:

a) On Crude Oil sold by Contractor in arm’s length commercial transactions, the
Market Price shall be the price actually realized by Contractor on such sales.
Sales in arm’s length commercial transactions shall mean sales to purchasers
independent of the seller, which do not involve Crude Oil exchange or barter
transactions, government to government transaction, sales directly or indirectly to
Affiliates, or sales involving consideration other than payment in U.S. Dollars or
currencies convertible thereto, or affected in whole or in part by considerations
other than the usual economic incentives for commercial arm’s length Crude Oil
sales;

b) On other sales by Contractor, on exports by Contractor without sale and on sales
under Article 15.2, the Market Price shall be determined. by reference to world
market prices. of comparable Crude Oils sold in arm’s length transactions for
export in the major world petroleum markets, and adjusted for oil quality, location
and conditions of pricing, delivery and payment;

c) If the quality of various Crude Oils produced from the Contract. Area is different,
segregated and sold separately, the Market Price shall be determined separately for
each type sold and/or exported by Contractor, only to the extent that the different
quality grades remain segregated throughout to the point where they are sold.

However if grades of different quality are commingled into a common stream,
Contractor and GNPC shall agree on an equitable methodology for assessing the
relative value of each grade of Crude Oil comprising the blend, and shall
implement an equitable methodology to enable the producer of a higher quality
Crude Oil be reimbursed by the producer of a lower quality Crude Oil.

d) The price of Crude Oil shall be expressed in U.S. Dollars per barrel, F.O.B. the
point of delivery by Contractor.

11.8 Contractor shall notify GNPC of the Market Price determined by it for its respective
lifting during each Quarter not later than thirty (30) days after the end of that Quarter.

11.9 If GNPC considers that the price notified by Contractor was not correctly determined
in accordance with the provisions of Article 11.7, it shall so notify Contractor not later
than thirty (30) days after notification by Contractor of such price, and GNPC and
Contractor shall meet not later than twenty (20) days thereafter to agree on the correct
market price.

11.10 In the event that GNPC and Contractor fail to agree upon the commencement of
meetings for the purpose described in Article 11.9 above, or cannot agree on the
correct Market Price pursuant to Article 11.9, the Market Price shall be referred for
determination in accordance with Article 24 of this Agreement. rt

Wah

Petroleum Agreement, MOE/GNPC/Vito!
ARTICLE 12

TAXATION AND OTHER IMPOSTS

12.1

12.2

12.3

No tax, duty, fee or other impost shall be imposed by the State or any political
subdivision on Contractor; its Subcontractors or its Affiliates in respect of activities
related to Petroleum Operations and to the sale and export of Petroleum other than as
provided in this Article.

Contractor shall be subject to the following:
i) Royalty as provided for in Article 10.1(a):

ii) Income Tax in accordance with the Petroleum Income Tax Law 1987 (PNDC L.
188) levied at the rate of thirty-five percent (35%);

iii) Additional Oil Entitlement as provided for in Article 10.1(b);

iy) Payments for rental of Government property, public lands or for the provisions of
specific services requested by Contractor from public enterprises; provided,
however, that the rates charged Contractor for such rentals or services shall not
exceed the rates charged to other members of the public who receive similar
services or rentals;

v) Surface rentals payable to the State pursuant to Section 18 of the Petroleum Law
per square kilometre of the area remaining at the beginning of each Contract Year
as part of the Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $30 per sq. km.
lst Extension Period US $50 per sq. kin.
2nd Extension Period US $75 per sq. km.
Development & Production Area US $100 per sq. km.

vi) Taxes, duties, fees or other imposts of a minor nature and amount insofar as they
do not relate to the stamping and registration of this (1) Agreement, (2) any
assignment of interest in this Agreement, or (3) any contract in respect of
Petroleum Operations between Contractor and any Subcontractor.

Save for withholding tax at a rate of five percent (5%) from the aggregate amount due
to any Subcontractor if and when required by Section 27 (1) of the Petroleum Income
Tax Law, Contractor shall not be obliged to withhold any amount in_respect of tax

from any sum due from Contractor to any Subcontractor. Bi)
wa

41

Petroleum Agreement, MOE/GNPC/Vitol
12.4 Contractor shall not be liable for any export tax on Petroleum exported from Ghana
and no duty or other charge shall be levied on such exports, Vessels or other means of
transport used in the export of Contractor’s Petroleum from Ghana shall not be liable
for any tax, duty or other charge by reason of their use for that purpose.

12.5 Subject to the local purchase obligations hereunder, Contractor and Subcontractors
may import into Ghana all plant, equipment and materials to be used solely and
exclusively in the conduct of Petroleum Operations without payment of customs and
other duties, taxes, fees and charges on imports save minor administrative charges;

PROVIDED THAT:

a) GNPC shall have the right of first refusal to purchase any item imported duty free
under this Article which is later sold in Ghana; and

b) where GNPC does not exercise its right of purchase Contractor may sell to any
other person only subject to all import duty and taxes as if such items were being
imported at the time of such sale; provided, however, that no duty or tax shall be
levied if the purchaser could have imported the item sold free of duty or tax under
an exemption similar to Contractor's hereunder.

12.6 Foreign National Employees of Contractor or its Affiliates, and of its Subcontractors,
shall be permitted to import into Ghana free of import duty their personal and
household effects in accordance with Section 22.7 of PNDCL 64; provided, however,
that no property imported by such employee shall be resold by such employee in
Ghana except in accordance with Article 12,5.

12.7 Subject to GNPC’s rights under Article 19, Contractor, Subcontractors and Foreign
National Employees shall have the right to export from Ghana all previously imported
items as defined. Such exports shall be exempt from all customs and other duties,
taxes, fees and charges on exports save minor administrative charges.

12.8 The Ghana Income Tax law applicable generally to individuals who are not employed
in the petroleum industry shall apply in the same fashion and at the same rates to
employees of Contractor, its Affiliates and its Subcontractors; provided, however, that
Foreign National Employees of Contractor, its Affiliates, and its Subcontractors shall
be exempt from the income tax and withholding tax liabilities if Ue resident in

Ghana for thirty (30) days or less in any Calendar Year. A

42

Petroleum Agreement, MOE/GNPC/Vito!.
ARTICLE 13

FOREIG Cc GET SACTIONS

13,1

13.2

13.3

13.4

13.5

13.6

Contractor shall for the purpose of this Agreement be entitled to receive, remit, keep
and utilise freely abroad all the foreign currency obtained from the sales of the
Petroleum assigned to it by this Agreement or purchased hereunder, or from transfers,
as well as its own capital, receipts from loans and in general all assets thereby
acquired abroad. Upon making adequate arrangements with regard to its commitment
to conduct Petroleum Operations, Contractor shall be free to dispose of this foreign
currency or assets as it deems fit.

Contractor shall have the right to open and maintain in Ghana bank accounts in
foreign currency and Ghanaian currency. No restriction shall be made on the import
by Contractor in an authorised manner of funds assigned to the performance of the
Petroleum Operations and Contractor shall be entitled to purchase Ghanaian currency
through authorised means, without discrimination, at the prevailing rate of exchange;
provided, however, that such prevailing rate applicable to Contractor hereunder for all
transactions for converting Ghanaian currency into U.S. Dollars, and vice versa, shall
be at a buying or selling rate of.exchange, as the case may be, not less favourable to
Contractor than that quoted by the State or its foreign exchange control authority to
any person or entity on the dates of such conversion (excepting those. special rates
provided by the State to discretely defined groups for special, limited purposes).

Contractor shall be entitled to convert in an authorised manner into foreign currencies
of its choice funds imported by Contractor for the Petroleum Operations and held in
Ghana which exceeds its local requirements at the prevailing rate of exchange referred
to in Article 13.2 and remit and retain such foreign currencies outside Ghana.

In the event of resale by Contractor or its Affiliate of Crude Oil purchased from the
State or GNPC, the State or GNPC shall have the right to request payment for such
sales of its share of production to Contractor or its Affiliate to be held in the foreign
currency in which the resale transaction took place or in U.S. Dollars.

Contractor shall have the right to make direct payments outside of Ghana from its
home offices and elsewhere, to its Foreign National Employees, and to those of its
Subcontractors. and suppliers ‘not resident in Ghana’ (as that term is defined in
Section 160 of the Internal Revenue Act 2000 (Act 592) for wages, salaries, purchases
of goods and performance of services, whether imported into Ghana or supplied or
performed therein for Petroleum Operations carried out hereunder, in accordance with
the provisions of this Agreement, in respect of services performed within the
framework of this Agreement, and such payments shall be considered as part of the
costs incurred in Petroleum Operations.

In the event of any changes in the location of Operator’s home or other offices,
Operator shall so notify GNPC and the State.

Petroteum Agreement, MOE/GNPC/Vitol
13.7. All payments which this Agreement obligates Contractor to make to GNPC or the
State, including income taxes, shall be made in U.S. Dollars, except as requested
otherwise pursuant to Article 13.4 above. All payments shall be made by the
appropriate means of transfer, in immediately available funds to a bank to be
designated by GNPC or the State, and reasonably accessible to Contractor by way of
its being able to receive payments made by Contractor and give a confirmation of
receipt thereof, or in such other manner as may be mutually agreed.

13.8 All payments, which this Agreement obligates GNPC or the State to make to
Contractor, shall be made in U.S. Dollars. All payments shall be made by the
appropriate means of transfer in immediately available funds to a commercial bank to
be designated by Contractor, and reasonably accessible to GNPC or the State by way
of its being able to receive payments made by GNPC or the State and give
confirmation of receipt thereof, or in such other manner as may be mutually oe

irri

Petroleum Agreement, MOE/GNPCMitol
ARTICLE 14

SPECIAL PROVISIONS FOR NATURAL GAS

PART 1- GENERAL

14.1 Contractor shall have the right to use Natural Gas produced from any Development
and Production Area for Petroleum Operation within the Contract Area such as
reinjection for pressure maintenance and/or power generation.

142 Contractor shall have the right to flare Natural Gas:
a) to the extent provided in an approved Development Plan;

b) during production testing operations, including extended well testing operations
with respect to crude oil;

c) when required for the safety of persons engaged in Petroleum Operations in
accordance with petroleum industry practice;

d) where reinjection is inadvisable from the point of view of good reservoir of
petroleum engineering practice; or

e) as otherwise authorised by the Minister.

14.3. Contractor shall have the right to extract condensate and Natural Gas liquids for
disposition under the provisions relating to Crude Oil, Residual Natural Gas
remaining after the extraction of condensate and Natural Gas liquids is subject to the

provisions of this Article.

PART Il -ASSOCIATED GAS

14.4. Based on the principle of full utilisation of Associated Gas and without substantial
impediment to Crude Oil production, the Development Plan of each Development and
Production Area shall include a plan of utilisation for Associated Gas.

14.5 If Contractor considers that production processing and utilisation of Associated Gas
from any Development and Production Area to be non-economic, GNPC shall have
the option to offtake such Associated Gas at the outlet flange of the gas-oil separator

at its Sole Risk for its own use and to that end. the Development Plan proposed by
Contractor shall include:

a) a statement of the facilities necessary for the delivery to GNPC of such
Associated Gas; and

b) aplan for the reinjection of such Associated Gas into the “2 Ah
45

14.6

If GNPC elects to offtake Associated Gas under Article 14.5 above, GNPC shall pay
for the cost of any additional facilities and any related production cost required for the
delivery of the gas to GNPC, provided that:

a) if Contractor subsequently wishes to participate in GNPC’s gas utilisation
programme, it shall reimburse GNPC for the costs of such facilities plus a
premium of two hundred percent (200%); or

b) if Contractor subsequently develops a gas utilisation programme and requires the
use of such facilities, Contractor shall pay GNPC an agreed fee for such use.

PART III - NON-ASSOCIATED GAS

14.7

14.8

14.9

14.10

14.11

Contractor shall notify the Minister in writing as soon as any Discovery of Non-
Associated Gas is made in the Contract Area.

As soon as possible after the technical evaluation of the test results of such Discovery
is complete and in any event not later than one hundred eighty (180) days from the
date of Discovery, Contractor shall by a further notice in writing to the Minister (the
“Notice”) indicate whether in Contractor’s opinion the Discovery merits appraisal.

Where Contractor’s Notice indicates that the Discovery does not at that time merit
appraisal but may merit appraisal or additional evaluation at a later date during the
Exploration Period or during the initial period under a new Agreement made pursuant
to Article 14.18 below, then Contractor need not submit a proposed Appraisal
Programme at that time but instead shall indicate what other studies or evaluations
may be warranted before an Appraisal Programme is undertaken. Where Contractor’s
Notice indicates that the Discovery will not merit appraisal at any time during the
Exploration Period or during the initial period under a new Agreement made pursuant
to Article 14.18, then GNPC may by notice to Contractor require Contractor to
relinquish the rights to the Non-Associated Gas within that Discovery Area.

Where Contractor’s Notice indicates that the Discovery merits the drilling of one or
more Appraisal Wells at that time, Contractor shall prepare and submit to the JMC the
appropriate Appraisal Programme which shall be scheduled to be completed within
two (2) years of the submission of the Notice to the Minister.

Not Jater than ninety (90) days from the date on which the Appraisal Programme
relating to a Discovery is concluded, Contractor shall submit to the Minister a report
containing the results of the Appraisal Programme. If the report concludes that the
Discovery merits commercial assessment, Contractor shall notify the Minister within
one hundred eighty (180) days from the date on which the Appraisal Programme
relating to the Discovery was completed of a programme of such assessment and shall
conduct such programme during the_rest of the Exploration Period and, if applicable,
during the initial period under a new Agreement made pursuant to Article 14.18.
Notwithstanding the above, Contractor may also: notify the Minister that commercial
assessment of the Discovery is not warranted at that time but the eo merit

46

Petroleum Agreement, MOE/GNPC/Vitot

14.12

14,13

14.14

Contractor’ may consult with the other Parties and may make appropriate
Tepresentations proposing changes in the fiscal and other provisions of this Agreemient
which may, in the opinion of Contractor, affect the above determinations made
Pursuant to Articles 14.10 and 14,11. The other Parties may, where feasible and inthe
best interests of the Parties, agree to make such changes or modifications in the
existing arrangements,

Nothing in this Part III of Article 14 shall be read or construed as requiring Contractor
to relinquish any area

i) which constitutes or forms part of another Discovery Area in respect of which
Contractor has given to the Minister a separate notice confirming that such
Discovery merits confirmation or commercial assessment; or

ii) which constitutes or forms part ofa Development and Production Area.

PART IV NATURAL GAS PROJECTS
SO MNAL GAS PROJECTS

14,16

Petroleum Agreement, MOE/ONPCIVital
agreed between GNPC and Contractor taking into account among other things the cost
of developing the gas and the uses which will be made of the gas.

14.17 In the event of a Discovery of Natural Gas in the Contract Area which is to be
developed and commercially produced, the provisions of this Agreement in respect to
interests, rights and obligations of the Parties regarding Crude Oil shall apply to
Natural Gas, with the necessary changes in points of detail, except with respect to
specific provisions in this Agreement concerning Natural Gas and different or
additional provisions concerning Natural Gas which may be agreed by the Parties in
the future.

a) The system for the allocation of Natural Gas among the Parties 'shall follow the
same general format.as Article 10.1 provides for Crude Oil, with the exception
that the royalty to be delivered to the State on Natural Gas shall be at the rate of
seven and a half percent (712%) of the annual Gross Production of Natural Gas as
an incentive to enhance the viability of a gas project on the basis herein provided
for.

b) The Parties recognise that projects for the Development and Production of
Natural Gas are generally long-term in nature for both the project developers and
the customers who purchase the Natural Gas. Substantial investments and
dedication of facilities require long-term commitments on both sides. This
Agreement, being for a specific term of years, may not cover the length of time
for which customers in given cases will require commitments on the part of the
Parties to this Agreement to deliver their respective shares of the output.
Accordingly the Parties agree to consider undertaking such commitments where
reasonably required for the efficient and viable development of a Natural Gas
project. It is recognised that, unless otherwise agreed by the Parties hereto,
Contractor will have no right or interest in the project or the Natural Gas
produced and delivered after the term of this Agreement has expired.

c) In the event that Contractor or an Affiliate decides to construct facilities to
receive Natural Gas from the Development and Production Area for further
processing or for use as a feedstock or fuel in order to convert such Natural Gas
into one or more commercially marketable products, the Contractor shall be
entitled to pay for such gas the price paid by the State or GNPC under Article
14.16.

d) The Parties will consider collaboration in obtaining any common external
financing available for Natural Gas processing or Natural Gas utilisation
facilities, including project financing: however, each Party shall remain free to
finance externally its share of such facilities to the extent it prefers to do so.

14.18 a) Where Contractor has during the continuance of the Exploration Period made a
Discovery of Non-Associated Gas but has not before the end of the Exploration
Period declared that Discovery to be commercial, the State and GNPC will, if
Contractor so requests, enter into a new Petroleum Agreement with Ggntractor in
respect of the Discovery Area to which that Discovery relates; lo

Petroleum Agreement, MOE/GNPC/Vito!
b) The State and GNPC shall not be under any obligation to enter into an Agreement
pursuant to Article 14.18(a) unless before the end of the Exploration Period
Contractor has carried out an Appraisal Programme in respect of that Discovery
pursuant to Article 14.10 and submitted to the Minister a report thereon pursuant
to Article 14.11, or has notified the Minister of reasonable arrangements to
undertake and complete such an Appraisal Programme during the period
provided for in Article 14.18 (c) (i) below:

c) A Petroleum Agreement entered into pursuant to Article 14,18 (a):

i) shall unless the Discovery in respect of which the Agreement has been
made is declared by Contractor to be commercial continue in force for an
initial period not exceeding five (5) years:

ii) shall in the event that the Discovery is declared by Contractor to be
commercial

a) continue in force for an aggregate period not exceeding thirty (30)
years;

b) include, or be deemed to include, all the provisions which, mutatis
mutandis, would have applied to a commercial Discovery of Non-
Associated Gas if Contractor had declared such Discovery to be
commercial under this Agreement;

iii) shall contain in respect of the initial period or of any. renewal period
details of the evaluations or studies which Contractor proposes to
undertake in order to determine or keep under review the commerciality
of the Discovery

iv) shall confer on GNPC preemptive rights in respect of the gas contained in
the reservoir to which the Discovery relates substantially in the form of
the provisions hereinafter set out in Article 14.18 (e).

In the event that the Parties acting in good faith are unable to agree to the
detailed terms of the Petroleum Agreement contemplated in Article 14.18(a)
and the Exploration Period expires, GNPC itself, or a third party may, at its
Sole Risk, complete the Appraisal Programme relating to the Discovery and/or
develop the Discovery, provided that Contractor shall have the right of first
refusal in respect of any transaction proposed by GNPC or such third party for
the development of the Discovery.

d) Where Contractor has not, before the end of the initial period referred to in
Article 14.18(c)(i), declared the Discovery to be commercial and the Minister
has. in his discretion determined that further evaluation or studies may be
required before the Discovery can be declared commercial, the right of
Contractor to retain the Discovery Area shall continue for a further period not
exceeding in the aggregate five (5) years. The right of Contractor to retain the
Discovery Area aforesaid shall be secured by the renewal of (eo

Wake

49

Petroleum Agreement, MOE/GNPC/Vitol
referred to in Article 14,18 (a) or where necessary by a new Agreement entered
into by the Parties for that purpose.

e) i} Where Contractor has not declared the Discovery to be commercial, if
GNPC has identified a market for the gas contained in the reservoir to
which the Discovery relates, or any part thereof, it may at any time during
the initial period or the aggregate period referred to in Article 14.18 (d)
above serve on Contractor a notice giving particulars of the quantities of
gas required to serve that market and the purchase price offered;

ii) Within three (3) months from the receipt of the notice referred to in
Article 14.18(e)(i), Contractor may declare the Discovery to be
commercial and in accordance with the Agreement and the Petroleum
Law prepare and submit to the Minister a Development Plan for the
production of the gas in association with GNPC to serve the market
identified at the price offered;

iii) If Contractor has not, within the period of three (3) months aforesaid,
declared the Discovery to be commercial, GNPC may at its Sole Risk
develop the Discovery to the extent necessary to meet the requirements of
the market identified as aforesaid, and in that event the Contractor shall
cease to have any rights in respect of the gas in the reservoingequired for

that purpose.
ne

Petroleum Agreement, MOE/GNPG/Vitol
ARTICLE 15

DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

15.1

15.2

Crude Oil for consumption in Ghana (in this Article called the “Domestic Supply
Requirement”) shall be supplied, to the extent possible, by the State and GNPC from
their respective entitlements under this Agreement and under any other contract for
the production of Crude Oil in Ghana.

In the event that Crude Oil available to the State pursuant to Article 15.1 is
insufficient to fulfill the Domestic Supply Requirements, Contractor shall be obliged
together with any third parties which produce Crude Oil in Ghana, to supply a volume
of Crude Oil to be used for such Domestic Supply Requirements, calculated on the
basis of the ratio of Contractor’s entitlement to Crude Oil under Article 10.1 (d) to the
similar entitlements of all such third parties and provided that Contractor’s obligation
to supply Crude Oil for purposes of meeting the Domestic Supply Requirement shall
not exceed the total of Contractor’s. said entitlement under this Agreement. GNPC
shall purchase any Crude Oil supplied by Contractor pursuant to this Article at the
weighted average Market Price determined under Article 11.7 for the Month of
delivery, and GNPC shall pay such prices in accordance with Article 13.8 within
thirty (30) days after receipt of invoice, failing which Contractor’s obligations in
respect of the Domestic Supply Requirement under this Article 15 shall be suspended
until payment is made good, at which time deliveries shall be resumed subject to.any
alternative commitments that may have been reasonably entered into by Contractor to
dispose of the Domestic Supply Requirement Crude Oil during the period of default

in payment. ah
wae

a1

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 16

INFORMATION AND REPORTS: CONFIDENTIALITY

16.1

16.2

16.3

Contractor shall keep GNPC regularly and fully informed of operations being carried
out by Contractor and provide GNPC with all information, data, (film, paper and
digital forms), samples, interpretations. and reports, (including progress and
completion reports) including but not limited to the following:

a) processed seismic data and interpretations thereof:

b) well data, including but not limited to electric logs and other wireline surveys,
and mud logging reports and logs, samples of cuttings and cores and analyses
made therefrom;

c) any reports prepared from drilling data or geological or geophysical data,
including maps or illustrations derived therefrom;

d) well testing and well completion reports;

€) reports dealing with location surveys, seabed conditions and seafloor hazards and
any other reports dealing with well, platform or pipeline locations;

f) reservoir investigations and estimates regarding reserves, field limits and
economic evaluations relating to future operations;

g) daily, weekly, monthly and other regular reports on Petroleum Operations;

h) comprehensive final reports upon the completion of each specific project or
operation;

i) contingency programmes and reports on safety and accidents:

j) procurement plans, Subcontractors and contracts for the provision of services to
Contractor.

Data shall be provided on film, paper and in digital format. In respect of the reports,
including text and graphics, paper and digital copies shall be submitted.

Contractor shall have the right to retain for its own use in connection with the conduct
of Petroleum Operations under this Agreement copies of data, well logs, maps,
magnetic tapes, other geological and geophysical information, portions of core
samples and copies of reports, studies and analyses, referred to in Article 16.1.

Not later than ninety (90) days following the end of each Calendar Year, Contractor

shall submit to GNPC a report covering Petroleum Operations performed in the
Contract Area during such Calendar Year. Such report shall include, but not be

limited to:
wear

52

Petroleum Agreement. MOE/GNPC/Vital
a)

b)

c)

°)

a statement of the number of Exploration Wells, Appraisal Wells and
Development Wells drilled, the depth of each such well, and a map on which
drilling locations are indicated;

a statement of any Petroleum encountered during Petroleum Operations, as well
as a statement of any fresh water layers encountered and of any other minerals
discovered;

a statement of the quantity of Petroleum produced and of all other minerals
produced therewith from the same reservoir or deposit;

a summary of the nature and extent of all exploration activities in the Contract
Area;

a general summary of all Petroleum Operations in the Contract Area; and

a statement of the number of employees engaged in Petroleum Operations in
Ghana, identified as Ghanaian or non-Ghanaian. Contractor will give GNPC the
details of the nationality of the personnel employed by Contractor as required by
GNPC,

16.4 All data, information and reports including interpretation and analysis supplied by
Contractor pursuant to this Agreement shall be treated as confidential and shall not be
disclosed. by any Party to any other person without the express written consent of the
other Parties.

16.5 The provisions of Article 16.4-shall not prevent disclosure:

a)

b)

by GNPC or the State:

i) to any agency of the State or to any adviser or consultant to GNPC or the
State; or

ii) for the purpose of obtaining a Petroleum Agreement from a third party in
respect of any acreage adjacent to the Contract Area provided Contractor
is notified concerning such disclosure and subject to approval of
Contractor (not to be unreasonably withheld);

by Contractor:
i) to its Affiliates, advisers or consultants;
ii) to a bona fide potential assignee of all or part of Contractor’s interest

hereunder provided GNPC is notified concerning such potential
assignee, subject to approval of GNPC (not to be ‘easonably

withheld); yt
WwAA

Petroleum Agreement, MOE/GNPC/Vitol

iii) to banks or other lending institutions for the purpose of seeking external
financing of costs of the Petroleum Operations;

iv) to non-Affiliates who are providing services for the Petroleum
Operations, including Subcontractors, vendors. and other service
contractors, where this is essential for their provision of such services,
and provided GNPC is notified about such disclosure;

v) to governmental agencies for obtaining necessary rulings, permits,
licenses and. approvals, or as may be required by applicable law or
financial stock exchange, accounting or reporting practices, and provided
GNPC is notified about such disclosure; or

vi) to such persons and for such purposes as the Joint Management
Committee may permit from time to time.

c) by any Party:

i) to the extent necessary in any Arbitration Proceedings or proceedings
before'a Sole Expert or in proceedings before any court;

ii) with respect to data, etc., which already through, no fault of the disclosing
Party is in the public domain,

16.6 Any Party disclosing information or providing data to any third party under this
Article shall require such persons to observe the confidentiality of vA data,

ie aae

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17.1

17.2

17.3

17.4

17.5

GNPC shall have the right of access to all sites and offices of Contractor and the right
to inspect all buildings and installations used by Contractor relating to Petroleum
Operations. Such inspections and audits. shall take place in consultation with
Contractor and at such times and in such manner as not unduly to interfere with the
normal operations of Contractor.

Contractor shall take all necessary steps, in accordance with accepted petroleum
industry practice, to perform activities pursuant to the Agreement in a safe manner and
shall comply with all requirements of governing law, including all_applicable labour,
health and safety and environmental laws and regulations in force from time to time.

Contractor shall provide an effective and safe system for disposal of water and waste
oil, oil base mud and cuttings in accordance with accepted petroleum industry
practice, and shall provide for the safe completion or abandonment of all boreholes
and wells.

Contractor shall exercise its rights and carry out its responsibilities under this Contract
in accordance with accepted petroleum industry practice, and shall take reasonable
steps in such manner as to:

a) result in minimum ecological damage or destruction;

b) control the flow and prevent the escape or the avoidable waste of Petroleum
discovered in or produced from the Contract Area;

c) prevent damage to Petroleum-bearing strata;

d) prevent the entrance of water through boreholes and wells to Petroleum-bearing
strata, except for the purpose of secondary recovery;

¢) prevent damage to onshore lands and to trees, crops, buildings or other structures;
and

f) avoid any actions which would endanger the health or safety of persons.

If Contractor’s failure to comply with the requirements of Article 17.4 results in the
release of Petroleum or other materials on the seabed, in the sea, on land or in fresh
water, or if Contractor’s operations result in any other form of pollution or otherwise
cause harm to fresh water, marine, plant or animal life, Contractor shall, in accordance
with accepted petroleum industry practice, promptly take all necessary measures to
control the pollution, to clean up Petroleum or other released material, or to repair, to
the maximum extent feasible, damage resulting from. any such circumstances. If such
release or pollution results directly from the Gross Negligence of er a

wh &

55

Petroleum Agreement, MOE/GNPG/Vitol
of subcontract clean-up and repair activities shall be borne by Contractor and shall not
be included as Petroleum Costs under this Agreement.

17.6 Contractor shall notify GNPC immediately in the event of any emergency or major
accident and shall take such action as may be prescribed by GNPC’s emergency
procedures and by accepted petroleum industry practices.

17.7 If Contractor does not act promptly so as to control, clean up or repair any pollution or
damage, GNPC may, after giving Contractor reasonable notice in the circumstances,
take any actions which are necessary, in accordance with accepted petroleum industry
practice and the reasonable costs and expenses of such actions shall be borne by
Contractor and shall, subject to Article 17.5 be included as Petroleum Costs.

HA
as

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 18

ACCOUNTING AND AUDITING

18.1

18.2

18.3

18.4

18.5

18.6

Contractor shall maintain, at its offices in Ghana, books of account and supporting
records in the manner required by applicable law and generally_accepted accounting
principles used in the international petroleum industry and shall file reports, tax
retums and any other documents and any other financial returns which are required by
applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall
maintain, at its office in Ghana, a set of accounts and records relating to Petroleum
Operations under this Agreement. Such accounts shall be kept in accordance with the
requirements of the applicable law and generally accepted accounting principles used
in the petroleum industry.

The accounts requited by Articles 18.1 and 18.2 shall be kept in United States Dollars
or such other currency as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly summaries of the Petroleum Costs
incurred under this Agreement:

GNPC shall review all financial statements submitted by the Contractor as required by
this Agreement, and shall signify its provisional approval or disapproval of such
statements in writing within ninety (90) days of receipt failing which the financial
statements as submitted by Contractor shall be deemed approved by GNPC; in the
event that GNPC indicates its disapproval of any such statement, the Parties shall
meet within fifteen (15) days of Contractor’s receipt of the notice of disapproval to
review the matter.

Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall have
the right at its sole expense and upon giving reasonable notice in writing to Contractor
to audit the books and accounts of Contractor relating to Petroleum Operations within
two (2) years from the submission by Contractor of any report of financial statement.
GNPC shall not, in carrying out such audit, interfere unreasonably with the conduct of
Petroleum Operations. Any such audit shall be undertaken by an independent
international auditing firm and shall be completed within nine (9) months after its
commencement. Contractor shall provide all necessary facilities for auditors
appointed hereunder by GNPC including working space and access to all relevant
personnel, records, files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall at GNPC’s
sole expense obtain for GNPC or its representatives an audit certificate to this purpose
from the statutory auditors of the Affiliate concerned. Copies of audit reports shall be
provided to the Contractor and GNPC. Any unresolved audit claim resulting from
such audit, upon which Contractor and GNPC are unable to agree shall be submitted to
the JMC for decision which must be unanimous, In the event that a unanimous
decision is not reached in respect of any audit claim, then such unresolved audit claim

wae

57

Patroleum Agreement, MOEJGNPC/Vitol
shall be submitted for resolution in accordance with Article 24. Subject to any
adjustments resulting from such audits, Contractor’s accounts and financial statements
shall be considered to be correct on expiry of a period of two (2) years from the date of
their submission unless before the expiry of such two year period GNPC has notified
Contractor of any exceptions to such accounts and statements.

18.7 Nothing in this Article shall be read or construed as placing a limit on GNPC’s access
to Contractor’s books and accounts in respect of matters arising under Article 23.4 (a).

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 19

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

19.1

19.2

19.3

19.4

GNPC shall be the sole and unconditional owner of:

a) Petroleum produced and recovered as a result of Petroleum Operations, except for
such Petroleum as is distributed to the State and to Contractor pursuant to Article
10 or 14 hereof;

b) all physical assets other than those to which Article 19.3 or 19.4 apply, which are
purchased, installed, constructed or used by Contractor in Petroleum Operations
as from the time that:

i) the full cost thereof has been recovered in accordance with the provisions
of the Accounting Guide; or

ii) this Agreement is terminated and Contractor has not disposed of such
assets prior to such termination,

whichever occurs first.

Contractor shall have the use of the assets referred to in Article 19.1(b) for purposes
of its operations under this Agreement without payment provided that Contractor shall
remain liable for maintenance, insurance and other costs associated with such use.
Where Contractor has failed to keep any such asset in good. working condition
(normal wear and tear excepted), GNPC shall have the right to recover the cost of
repair or replacement of such assets from Contractor. Contractor shall indemnify
GNPC against all losses, damages, claims or legal action resulting from Contractor's
use of such assets, if and in as far as such losses, damages, claims or legal actions
were directly caused by Contractor’s Gross Negligence.

Equipment or any other assets rented or leased by Contractor which is/are imported
into Ghana for use in Petroleum Operations and subsequently re-exported therefrom,
which is of the type customarily leased for such use in accordance with international
petroleum industry practice or which is otherwise not owned by Contractor shall not
be transferred to GNPC.. No equipment or assets owned or leased by a Subcontractor
shall by reason of the provisions of this Article 19 be deemed to be transferred to
GNPC.

All assets acquired by Contractor which are not affected by the provisions of Article
19,1 (b) above may, be used by GNPC for further Petroleum Operations, Where
GNPC requires the use of Contractor’s asset, GNPC shall make a written request to
Contractor and Contractor shall respond to GNPC’s ‘request within thirty (30) days.
Where GNPC is granted the use of Contractor’s asset, GNPC shall be liable to pay a
reasonable and mutually agreed fee for such use, and shall bear the cost of repair or
replacement upon failure to keep such assets in good working condition (normal wear

Ane
59

Petroleum Agreement, MOE/GNPC/Vitol
and tear excepted), and further provided that Contractor does not require such assets
for its Petroleum Operations.

19.5 Upon the termination of Petroleum Operations in any Area, Contractor shall give
GNPC the option to acquire any movable and immovable assets used for such
Petroleum Operations and not affected by the provisions of Article 19.1 (b) at a
reasonable and mutually agreed price, always provided that Contractor does not
require such assets for Contractor’s Petroleum Operations inthe Contract Area.

19.6 All assets which are not affected by Article 19.1 (b) nor subject to Article 19.4-or 19.5

above, and all Subcontractor equipment, may be freely exported by Contractor or its
Subcontractor, respectively, at its discretion. fe

60
Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 20

PURCHASING AND PROCUREMENT

20.1 Inthe acquisition of plant, equipment, services and supplies for Petroleum Operations,
Contractor shall give preference to materials, services and products produced in
Ghana including shipping services provided by vessels owned or controlled by
Ghanaian shipping companies if such materials, services and products can be supplied
at prices, grades, quantities, delivery dates and on other commercial terms equivalent
to or more favourable than those at which such materials, services and products can be
supplied from outside Ghana.

20.2 For the purposes of Article 20.1, price comparisons shall be made on a c.i.f. Accra
delivered basis.

20.3 The acquisition of plant, equipment, services (including those to be provided by
GNPC pursuant to Article 2.8) and supplies for Petroleum Operations shall be
approved by the JMC. (o

= 6
Petroleum Agreement, MOE/GNPC/Vito!
ARTICLE 21

EMPLOYMENT AND TRAINING

21.1

21.2

21,3

21.4

21.5

21.6

In order to establish programmes to train Ghanaian personnel for work in Petroleum
Operations and for the transfer of management and technical skills required for the
efficient conduct of Petroleum Operations, Contractor shall pay to GNPC the sum of
four hundred thousand US dollars (US $400,000) per year from the Effective Date to
maintain and implement such programmes.

Within the first Contract Year, the Contractor shall pay to GNPC a technology support
payment of one million U.S. dollars (US $1,000,000) or its equivalent in kind. The
Contractor shall have no obligation to make any additional technology support
payment. Expenditures incurred under Article 21.1 above, and this Article 21.2 shall
qualify for deduction against income tax under the Petroleum Income Tax Law and
shall be considered as Petroleum Costs.

Where qualified Ghanaian personnel are available for employment in the conduct of
Petroleum Operations, Contractor shall ensure that in the engagement of personnel it
shall as far as reasonably possible provide opportunities for the employment of such
personnel. For this purpose, Contractor shall submit to GNPC an employment plan
with number of persons and the required professions and technical capabilities prior to
the performance of Petroleum Operations. GNPC shall provide the qualified
personnel according to the said plan.

Contractor shall, if so requested by GNPC, provide opportunities for a mutually
agreed number of personnel nominated by GNPC to be seconded for on-the-job
training or attachment in all phases of its Petroleum Operations under a mutually
agreed secondment contract. Such secondment contract shall include continuing
education and short industry courses mutually identified as beneficial to the secondee.
Cost and other expenses connected with such assignment of GNPC personnel shall be
bore by the Contractor and considered as Petroleum Costs.

Contractor shall regularly provide to GNPC information and data relating to
worldwide petroleum science and technology, petroleum economics and engineering
available to Contractor, and shall assist GNPC personnel to acquire knowledge and
skills in all aspects of the petroleum industry.

It is agreed that there will be no disclosure or transfer of any documents, data, know-
how, technology or other information owned or supplied by Contractor, its Affiliates,
or non-A ffiliates, to third parties without Contractor’s prior written consent, and then
only upon agreement by the recipients to retain such information in strict.confidence.

wah

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 22

FORCE MAJEURE

22.1

22.2

22.3

22.4

The failure of a Party to fulfill any term or condition of this Agreement, except for the
payment of monies, shall be excused if and to the extent that such failure arises from
Force Majeure, provided that, if the event is reasonably foreseeable such party shall
have prior thereto taken all appropriate precautions and all reasonable alternative
measures with the objective of carrying out the terms and conditions of this
Agreement. A Party affected by an event of Force Majeure shall promptly give the
other Parties notice of such event and also of the restoration of normal conditions.

A Party unable by an event of Force Majeure to perform any obligation hereunder
shall take all reasonable measures to remove its inability to fulfill the terms and
conditions of this Agreement with a minimum of delay, and the Parties shall take all
reasonable measures to minimise the consequences of any event of Force Majeure.

Any period set herein for the completion by a Party of any act required or permitted to
be done hereunder, shall be extended for a period of time equal to that during which
such Party was unable to perform such actions as a result of Foree Majeure, together
with such time as may be required for the resumption of Petroleum Operations.

Except in the case of:

a) a law of general application which is not discriminatory;

b) an action taken in consequence of an emergency arising from a condition of Force

Majeure;
GNPC may not claim Force Majeure in respect of any action or provision of the State
or any agency of the State. yi
63

Petroleum Agreement, MOE/GNPC/Vital
ARTICLE 23

TERM AND TERMINATION
LUE ERMINATION

23.1

23.2

23,3

23.4

Subject to this Article the term of this Agreement shall be thirty (30) years
commencing from the Effective Date.

Subject to Article 22, Termination of this Agreement shall result upon the occurrence
of any of the following:

a) the failure of Contractor through any cause other than Force Majeure, to
commence Exploration Operations sixty (60) days after the Effective Date,
pursuant to Article 4.1;

b) the relinquishment or surrender of the entire Contract Area;

c) the termination of the Exploration Period including extensions pursuant to Article
3 without notification by Contractor of commerciality pursuant to Article 8 in
respect of a Discovery of Petroleum in the Contract Area, provided however
Termination shall not occur while Contractor has the right to evaluate a
Discovery for appraisal or commerciality and/or Propose a Development Plan
pursuant to Articles 8 or 14, or once a Development Plan has been approved, nor

when the provisions of Articles 8.13 through 8.19 are applicable;

d) if, following a notice that a Discovery is commercial the Exploration Period
terminates under Article 3 without a Development Plan being approved, provided
however that Termination shall not occur when the provisions of Articles 8.13
through 8.19 are applicable;

e) the failure of Contractor through any cause other than Force Majeure, to
commence preparations with respect to Development Operations pursuant to
Article 8.11; or

Subject to Article 22 and pursuant to procedures described in Article 23.5 below
GNPC and/or the State may terminate this Agreement upon the uncorrected
occurrence of any of the events (or failures to act listed) below:

the event of intent on the part of Contractor to cause serious damage to GNPC or
the State, a period for remedy of such false statement shall not be given?

Petroleum Agreement, MOE/GNPC/Vital
23.5

b) the assignment or purported assignment by Contractor of this Agreement contrary
to the provisions of Article 25 hereof;

c) the insolvency or bankruptcy of Contractor, the entry by Contractor into any
agreements or composition with its creditors, taking advantage of any law for the
benefit of debtors or Contractor's entry into liquidation, or receivership, whether
compulsory or voluntary, and there is thereby justifiable anticipation that the
obligations of Contractor hereunder will not be performed;

d) the intentional extraction by Contractor of any material of potential economic
value other than as authorised under this Agreement, or any applicable law except
for such extraction as may be unavoidable as a result of Petroleum Operations
conducted in accordance with accepted petroleum industry practice;

e) failure by Contractor:

i) to fulfill its minimum work obligations pursuant to Article 4.3; save
where the Minister has waived the default; or

ii) to carry out an approved Appraisal Programme undertaken by
Contractor pursuant to Article 8, unless Contractor notifies GNPC and
the Minister that the Appraisal Programme should be amended and
submits said amendment to the JMC for its review;

f) substantial and material failure by Contractor to comply with any of its obligations
pursuant to Article 7.1 hereof;

g) failure by Contractor to make any payment of any sum which is due to GNPC or
the State pursuant to this Agreement within thirty (30) days after receiving notice
that such payment is due; or

h) failure by Contractor to comply with any decisions reached as a result of any
arbitration proceedings conducted pursuant to Article 24 hereof.

If GNPC and/or the State believe an event or failure to act as described in Article 23.4
above has occurred, a written notice shall be given to Contractor describing the event
or failure. Contractor shall have thirty (30) days. from receipt of said notice to
commence and pursue remedy of the event or failure cited in the notice. If after said
thirty (30) days Contractor has failed to commence appropriate remedial action,
GNPC and/or the State may then issue a written notice of Termination to Contractor
which shall become effective thirty (30) days from receipt of said notice by Contractor
unless Contractor has referred the matter to arbitration. In the event that Contractor
disputes whether an event specified in Article 23,3 or Article 23.4 has occurred or
been remedied, Contractor may, any time up to the effective date of any notice of
Termination refer the dispute to arbitration pursuant to Article 24 hereof. If so
referred, GNPC and/or the State may not terminate this Agreement in respect of such
event except in accordance with the terms of any resulting arbitration award.

Petroleum Agreement, MOE/GNPC/Vito!
23.6 Upon Termination of this Agreement, all rights of Contractor hereunder shall cease,
except for such rights as may at such time have accrued, and without prejudice to any
obligation or liability imposed or incurred under this Agreement prior to Termination
and to such rights and obligations as the Parties may have under applicable law.

23.7 Upon Termination of this Agreement or in the event of an assignment of all the rights
of Contractor, all wells and associated facilities shall be left in a state of good repair i
accordance with accepted petroleum industry practice. i “yh

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 24

CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

24,1

24.2

24.3

24.4

24.5

24.6

24.7

24.8

Except in the cases-specified in Article 26.4 any dispute or difference arising between
the State and GNPC or either of them on one hand and Contractor on the other hand in
relation to or in connection with or arising out of any terms and conditions of this
Agreement shall be resolved by consultation and negotiation. In the event that no
agreement is reached within thirty (30) days after the date when either Party notifies
the other that a dispute or difference exists within the meaning of this Article or such
longer period specifically agreed to by the Parties, any Party shall have the right
subject to Article 24.8 to have’such dispute or difference settled through international
arbitration under the auspices of the Arbitration Institute of the Stockholm Chamber
of Commerce, Stockholm, Sweden.

The tribunal shall consist of three (3) arbitrators. Each Party to the dispute shall
appoint one (1) arbitrator and those so appointed shall designate an umpire arbitrator.
If a Party's arbitrator and/or the umpire arbitrator is not appointed within the periods
provided in the rules referred to in Article 24.5 below, such Party's arbitrator and/or
the umpire arbitrator shall at the request of any Party to the dispute be appointed by
the Arbitration Institute of the Stockholm Chamber of Commerce.

No arbitrator shall be a citizen of the home country of any Party hereto, and shall not
have any economic interest or relationship with any such Party,

The arbitration proceedings shall be conducted in Stockholm, Sweden, or at such
other location as selected by the arbitrators unanimously. The proceedings shall be
conducted in the English language.

The arbitration tribunal shall conduct the arbitration in accordance with the arbitration
rules of the United Nations Commission on International Trade Law ("UNCITRAL”)
of December 15, 1976, except as provided in this Article. For purposes of Article
33.1 of said UNCITRAL rules, the arbitration tribunal shall apply the governing law
and the provisions of this Agreement in determining the dispute,

If the opinions of the arbitrators are divided on issues put before the tribunal, the
decision of the majority of the arbitrators shall be determinative. The award of the
tribunal shall be final-and binding upon the Parties.

The right to arbitrate disputes arising out of this Agreement shall survive the
termination of this Agreement.

In lieu of resorting to arbitration, the Parties to a dispute arising under this Agreement,
including the Accounting Guide, may by mutual agreement refer_the dispute for
determination to a Sole Expert to be appointed by the Parties. In such case, the Parties
shall agree on the relevant qualifications of the Sole Expert. the terms of reference for
such proceeding, the schedule of presentation of evidence and testimony of witnesses,
and other procedural matters. The decision of the Sole Expert shall be final and

7

Petroleum Agreement, MOE/GNPC/Vitol

binding upon the Parties. The Sole Expert shall have ninety (90) days after his
appointment to decide the case, subject to any extensions mutually agreed to by the
Parties to the dispute. Upon failure of the Sole Expert to decide the matter within the
ninety (90) day period (or any extension thereof), any Party may call for arbitration
under Article 24.1 above.

24.9 Each Party to a dispute shall pay its own counsel and other costs; however, costs of
the arbitration tribunal shall be allocated in accordance with the decision of the
tribunal, The costs and fees of the Sole Expert shall be borne equally by the Parties
the dispute.

Petroleum. Agreement, MOE/GNPG/Vito!

ARTICLE 25

ASSIGNMENT

25.1

25.2

25.3

25.4

This Agreement shall not be assigned by Contractor directly or indirectly in whole or
in part, without the prior written consent of GNPC, and the Minister, which consent
shall not be unreasonably withheld or delayed. GNPC and/or the Minister may impose
reasonable conditions upon the giving of consent under this Article.

Any assignment of this Agreement shall bind the assignee as a Party to this
Agreement to all the terms and conditions hereof unless otherwise agreed and as a
condition to any assignment Contractor shall provide an unconditional undertaking by
the assignee to assume all obligations assigned by Contractor under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one
person:

a) any agreement made between the persons who now constitute Contractor relating
to the Petroleum Operations hereunder shall be disclosed to GNPC and the
Minister and it shall not be inconsistent with the provisions of this.Agreement;

b) an operating agreement shall be established by the JMC to regulate the conduct of
Petroleum Operations thereafter, including cash-calls and the limits of authority;

c) no change in the scope of the operations may take place without the prior
approval in writing of GNPC, which approval shall not be unreasonably delayed
or withheld; and

d) the duties and obligations of Contractor hereunder shall be joint and several
except those relating to the payment of income tax pursuant to Article 12 which
shall be the several obligation of each such person.

GNPC's acquisition of Additional. Interest under Article 2 or a Sole Risk interest
pursuant to Article 9 shall not be deemed to be an assignment within the meaning of
this Article. ii

Petroleum Agreement, MOE/GNPG/Vital
ARTICLE 26

MISCELLANEOUS

26.1

26.2

26.3

26.4

26.5

26.6

This Agreement and the relationship between the State and GNPC on one hand and
Contractor on the other shall be governed by and construed in accordance with the
laws of the Republic of Ghana consistent with such rules of international law as may
be applicable, including rules and principles as have been applied by international
tribunals.

The State, its departments and agencies, shall support this Agreement and shall take
no action which prevents or impedes the due exercise and performance of rights and
obligations of the Parties hereunder. As of the Effective Date of this Agreement and
throughout its term, the State guarantees Contractor the stability of the terms and
conditions of this Agreement as well as the fiscal and contractual framework hereof
specifically including those terms and conditions and that framework that are based
upon or subject to the provisions of the laws and regulations of Ghana (and any
interpretations thereof) including, without limitation, the Petroleum Income Tax Law,
the Petroleum Law, the GNPC Law and those other laws, regulations and decrees that
are applicable hereto, This Agreement and the rights and obligations specified herein
may not be modified, amended, altered or supplemented except upon the execution
and delivery of a written agreement executed by the Parties. Any legislative: or
administrative act of the State or any of its agencies or subdivisions which purports to
vary any such right or obligation shall, to the extent sought to be applied to this
Agreement, constitute a breach of this Agreement by the State.

Where a Party considers that a significant change in the circumstances prevailing at
the time the Agreement was entered into, has occurred ‘affecting the economic balance
of the Agreement, the Party affected hereby shall notify the other Parties in writing of
the claimed change with a statement of how the claimed change has affected the
relations between the Parties.

The other Parties shall indicate in writing their reaction to such notification_referred to
in Clause 26.3 within a period of three (3) months of receipt of such notification and if
such significant changes are established by the Parties’ to have occurred, the Parties
shall meet to engage in negotiations and shall effect such changes in, or rectification
of, these provisions as they may agree are necessary.

‘No waiver by any Party of any of its rights hereunder shall be construed. or implied,
but a waiver shall be binding on such Party only if it is made specifically, expressly
and in writing.

Except for payment obligations arising under the Petroleum Income Tax Law, any
Party failing to pay any amounts payable by it under‘this Agreement (including the
provisions of Annex 2) on the respective dates on which such amounts are payable by
such Party hereunder shall be obligated to pay interest on such unpaid amounts to the
Party to which such amounts are payable. The rate of such interest with respect to
each day of delay during the period of such nonpayment shall be the rate which the

70

Petroleum Agreement, MOE/GNPC/Vitol
26.7

26.8

Bank of England, London, certifies to be the London Interbank offered rate (LIBOR)
in the London Interbank Eurodollar market on thirty (30) day deposits, in effect on the
last business day of the respective preceding Month, plus three percent (3%). Such
interest shall accrue. from the respective dates such amounts are payable until the
amounts are duly paid. The Party to whom any such amount is payable may give
notice of nonpayment to the Party in default and if such amount is not paid within
fifteen (15) days after such notice, the Party to which the amount is owed may, in
addition to the interest referred to above, seek remedies available pursuant to Article
24,

a) The rights and obligations under this Agreement of the State and GNPC on the
one hand and Contractor on the other shall be separate and proportional and not
joint. This Agreement shall not be construed as creating a partnership or joint
venture, nor an association or trust (under any law other than the Petroleum Law),
or as authorising any Party to act as agent, servant or employee for any other Party
for any purpose whatsoever except as provided in Article 10.3;

b) The duties and obligations of each Party constituting Contractor hereunder shall
be joint and several and it is recognised that each such Party shall own and be
responsible for its undivided interest in the rights and obligations of Contractor
hereunder; provided, however, that the following payments shall be the separate
obligation of and shall be made by each Party which constitutes the Contractor:

i) Payments under the Petroleum Income Tax Law;

ii) Payments of royalty taken in cash under the provisions of Article 10.1(a);
and

iii) AOE share under the provisions of Article 10.1(b).

This Agreement shall not take effect unless and until it has been executed by the
Parties and has been ratified by the Parliament of Ghana whichever occurs later (the
Effective Date). If this Agreement is not ratified within six (6) months of the
execution of the Agreement by the Parties, then Contractor shall have the right to
withdraw from this Agreement at any time thereafter, and, upon such withdrawal, all
rights and obligations of all Parties hereunder shall cease and terminate. aw

ral

Petroleum Agreement, MOE/GNPC/Vitol
ARTICLE 27

NOTICE

27.1 Any notice, application, request, agreement, consent, approval, instruction, delegation,
waiver or other communication required or permitted to be given hereunder shall be in
writing addressed and marked for the attention of the State, GNPC or the Contractor
as appropriate, and must be left at the address of the addressee or sent by facsimile or
by an appropriate electronic means to the addressee specified below:

FOR THE STATE:

MINISTER OF ENERGY
MINISTRY OF ENERGY
PRIVATE MAIL BAG
MINISTRY POST OFFICE
ACCRA, GHANA

Telephone: 233 21 667151 -3
Telefax: 233 21 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE MANAGING DIRECTOR

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone: 233-22-204726 ’ \

Telefax: 233-22-202854 , y

—— 72
Petroleum Agreement, MOE/GNPC/Vitol

FOR CONTRACTOR:

THE MANAGING DIRECTOR

VITOL UPSTREAM GHANA LIMITED
NO. 21, AVIATION ROAD

P.O. BOX 30414

KIA, ACCRA

GHANA

Telephone: —233-21-781124/5
Fax: 233-21-785689/781126

27.2. Any communication referred to in Article 27.1 shall take effect from the time it is
received. A notice is deemed to be received upon acknowledgement of receipt by the
recipient. A notice sent by facsimile is deemed to be received upon production of a
transmission report from the machine from which the facsimile was sent in its entirety to
the recipient’s facsimile number, and the recipient confirms such receipt.

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by their
duly authorized representatives as of the date first written above,

FOR THE STATE Witnessed:
= )

ees y
By \=<ewe AMAR TNA By Ch

on Hi P, ‘ !
tts SEPUTY Hane OF eNeRe, 1s Drrecfor bro Demure. ‘
Box

[on

ace n A #0
FOR GHANA NATIONAL PETROLEUM
CORPORATION Witnessed:
By
Mie Zapens

Its_Memiheunag, badees

FOR CONTRACTOR
VITOL- UPSTREAM GHANA LIMITED

oon

ony TAM Lo
mois NT24 piezcte2 its Couniet Coot 0inAer

Petroleum Agreement, MOE/GNPC/Vitot

ANNEX 1
CONTRACT AREA

The Contract Area of 740 square kilometres shall be the area described by the following
coordinates:

4° 22" 9.73" N
4° 22" 9.73" N

4° 04" 59” N

4° 04" 59" N
4° 19" 35" N
4° 19" 30" N

ANNEX 2

ACCOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the
Parties for determining charges and credits applicable to operations under the Agreement.
Principles established by this Accounting Guide shall truly reflect the Contractor's actual cost.

___ 09442.
Petroleum Agreement, MOE/GNPC/Vitol - Annexes

SECTION 1

1.1 GENERAL PROVISIONS

1.1.1

Words and terms appearing in this Annex shall have the same meaning as in
the Agreement and to that end shall be defined in accordance with Article 1
of the Agreement.

This Annex may be amended by a unanimous decision of the JMC.
In the event of a conflict between the provisions of the Accounting Guide and

the provisions of the Agreement, the provisions of the Agreement shall
prevail.

1.2. STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

124

1.2.2

1.2.3

1.24

1.2.5

0944v2

Within sixty (60) days. from the Effective Date, Contractor shall propose to
GNPC an outline of the chart of accounts, operating records and reports to be
prepared and maintained, which shall describe the basis of the accounting
principles and procedures to be used during the term of the Agreement, and
shall be consistent with normal practice of the international petroleum
industry,

Within ninety (90) days of the receipt of such proposal GNPC shall either
accept it or request such revisions as GNPC deems necessary. Failure to
notify Contractor of any requested revisions within a ninety (90) day period
of receipt of such proposal shall be deemed acceptance of suck. proposal.

Within one hundred and eighty (180) days from the Effective Date, the
Parties shall either agree on such outline or submit any outstanding issue for
determination by a Sole Expert pursuant to the provisions of Article 24.

Following agreement over the outline Contractor shall prepare and submit to
GNPC formal copies of the chart of accounts relating to the accounting,
recording and reporting functions listed in such outline. Contractor shall also
permit GNPC to inspect its manuals and to review all procedures which are
to be followed under the Agreement.

Without prejudice to the generality of the foregoing, Contractor shall make
separate statements relating to Petroleum Operations for each Development
and Production Area as follows:

a) Cash Call Statement (see Section 5)

b) Production Statement (see Section 6)

c) Value of Production Statement (see Section 7)
d) Cost Statement (see Section 8)

e) Statement of Expenditures and Receipts (see “f 9) A

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
1.3

f) Final End-of-Year Statement (see Section 10)
g) Budget Statement (see Section 11)
h) Long Range Plan and Forecast (see Section 12)

LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1

1.3.2

1.3.3

1.3.4

1.3.5

1.3.6

0944v2

The U.S, Dollar being the currency unit for investments and compensation
hereunder shall therefore be the unit of currency for all bookkeeping and
reporting under the Agreement, When transactions for an asset or liability are
in Ghana Cedis or currency other than the U.S. Dollar, the respective accounts
shall be kept in such other currency as well as the U.S, Dollar.

Measurement required under this Annex shall be in the metric system and
Barrels.

The English language shall be employed.

Where necessary for purposes of clarification, Contractor may also prepare
financial reports in other languages, units of measurement and currencies

It is the intent of the Parties that no Party shall experience any gain or loss at
the expense of or to the benefit of the other as a result of exchange of currency.
Where any such gain or loss. arises it shall be charged or credited to the
accounts under the Agreement:

The rate of exchange for the conversion of currency shall be the rate quoted by
the Bank of Ghana, or, where buying and selling rates are quoted, the
arithmetic average of those rates, at a close of business on the ya Bi

currency conversion.

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
1.3.7 Current assets and liabilities shall be translated at the rate prevailing on the
date of settlement of the account.

1.3.8 To translate revenue received and expenditures made in Ghana Cedis or in
U.S. Dollars, the average of the monthly rate between the currencies shall be
used.

1.3.9 Expenditures made in Ghana Cedis or in U.S. Dollars in respect of capital
items shall be translated at the rate prevailing at the date of acquisition. By

0944v2,
Petroleum Agreement, MOE/GNPC/Vital - Annexes

SECTION 2

2.0 CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE

2.1 All expenditure relating to Petroleum Operations shall be classified, as follows:

a)
b)
c)
d)
e)

Exploration Expenditure;
Development Expenditure;
Production Expenditure;

Service Costs; and

General and Administrative expenses

and shall be defined and allotted as herein below provided,

2.2 EXPLORATION EXPENDITURE

Exploration Expenditure shall consist of all direct, indirect and allotted costs incurred
in the search for Petroleum in the Contract Area, including but not limited to
expenditure on:

a)

b)

c)

d)

e)

aerial, geographical, geochemical, paleontological, geological, topographical
and seismic surveys, and studies and their interpretation;

borehole drilling and water drilling;

labour, materials and services used in drilling wells with the objective of
finding new Petroleum reservoirs or for the purpose of appraising Petroleum
reservoirs already discovered, provided such wells are not completed as
producing wells;

facilities used solely for Exploration Operations, including access roads, where
applicable, and purchased geological and geophysical information;

all service costs allotted to the Exploration Operations on an equitable basis;
all General and Administrative Expenses allotted to Exploration Operations

based on the percentage share of projected budget expenditure which will be
adjusted to actual expenditure at the end of each year.

2.3. DEVELOPMENT EXPENDITURE

Operations, including but not limited to. expenditure on:

Development Expenditure shall consist of all neon (Sh in Development

0944v2.

Sh

Petroleum Agreement, MOE/GNPC/Vitol - Annexes

a)

b)

¢)

d)

e)

drilling wells which are completed as producing wells and drilling wells for
purposes of producing a Petroleum reservoir already discovered, whether these
wells are dry or producing;

completing wells by way of installation of casing or equipment or otherwise
after a well has been drilled for the purpose of bringing such well into use as a
producing well;

intangible drilling costs such as labour, consumable material and services
having no salvage value which are incurred in drilling and deepening of wells
for producing purposes;

field facilities such as pipelines, flow lines, production and treatment units,
wellhead equipment, subsurface equipment, enhanced recovery systems,
offshore platforms, Petroleum storage facilities and access roads for
production activities;

engineering and design studies for field facilities;
all service costs allotted to Development Operations on an equitable basis;
all General and Administrative Expenses allotted to Development Operations

based on the percentage projected budget expenditure which will be adjusted
to actual expenditure as the end of the year.

2.4 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure incurred in
Petroleum Operations after the Date of Commencement of Commercial Production,
such expenditure being other than Exploration Expenditure, Development
Expenditure, General and Administrative Expenses and Service Costs. The balance of
General and Administrative Expenses and Service Costs not allotted to Exploration
Operations or to Development Operations under Section 2.2 and 2.3 1 be allotted
to Production Expenditure.

0944v2

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
2.5

2.6

SERVICE COSTS

LS.

2.5.2

Service Costs shall consist of but not be limited to all direct and indirect
expenditure incurred in support of Petroleum Operations, including the
construction or installation of warehouses, piers, marine vessels, vehicles,
motorised rolling equipment, aircraft, fire security stations, workshops, water
and. sewerage plants, power plants, housing community and recreational
facilities and furniture, tools land, equipment used in such construction or
installation.

Service Costs in any Calendar Year shall include the total costs incurred in
such year to purchase and construct or install such facilities as well as the
annual costs of maintaining and operating such facilities.

All Service Costs will be regularly allotted on an equitable basis to
Exploration Expenditure, Development Expenditure and Production
Expenditure.

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of:

2.6.1

2.6.2

2.6.3

0944v2.

All main office, field and general administrative costs, in the Republic of
Ghana, including but not limited to supervisory, accounting and employee
relations services;

An overhead charge of 1.5% of the actual cost of services rendered outside the
Republic of Ghana by Contractor and its Affiliates for managing Petroleum
Operations and for staff advice and assistance, including but not limited to
financial, legal, accounting and employee relations services.

All general and administrative expenses will be regularly allotted as specified

in subsections 2.2 (f), 2.3 (g) and 2.4 to Exploration Expenditure,
Development Expenditure and Production Expenditure. (et

Petroleum Agreement, MOE/GNPCG/Vito! - Annexes
SECTION 3

3.0 COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR

3.1. Contractor for the purpose of this Agreement shall charge the following allowable
costs to the accounts.

a) costs of acquiring surface rights;

b) labour and associated costs;

c) transportation costs;

d) charges for services;

€) material costs;

f) rentals, duties and other assessments;

g) insurance and losses;

h) legal expenses;

i) training expenses and the technology support payment;
j) general and administrative expenses;

k) utility costs;

1) office facility charges;

m) communication charges;

n) ecological and environmental charges;

0) abandonment cost;

Pp) pre-Agreement costs of US $200,000: and

q) such other costs necessary for the Petroleum Operations.

3.2 COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT
Cost of acquiring surface rights shall consist of all direct costs attributable to the
acquisition, renewal or relinquishment of surface ‘rights acquired and maintained in
force over the Contract Area.

3.3. LABOUR AND ASSOCIATED LABOUR COSTS
Labour and associated labour costs shall include but not be limited to:
a) gross salaries and wages including bonuses of those employees of Contractor

and of its Affiliates engaged in Petroleum Operations who are permanently or

temporarily assigned to Ghana;

b) costs regarding holidays, vacation, sickness and disability payments. applicable
to the salaries and wages chargeable under (a);

c) expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Republic of Ghana which are applicable to cost
of salaries ‘and wages chargeable under (a);

0944v2_
Petroleum Agreement, MOE/GNPC/Vitol - Annexes

3.4

3.5

dy

cost of established plans for employees’ life insurance, hospitalisation,
pensions and other benefits of a like nature customarily granted to employees;
and

reasonable travel and personal expenses of employees and families, including
those made for travel and relocation of the personnel, all of which shall be in
accordance with usual practice of the Contractor.

TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees,
equipment, materials and supplies necessary for the conduct of Petroleum Operations.

CHARGES FOR SERVICES

3.5.1

3.5.2

09442.

Charges for services shall include:

a) the costs of third party contracts which are the actual costs of contracts for
technical and other services entered into by Contractor for Petroleum
Operations made with third parties other than Affiliates of Contractor,
provided that the prices paid by Contractor are no higher than the
prevailing rates for such services in the world market;

b) technical and other services of personnel assigned by the Contractor and its
Affiliates when performing management, engineering, geological,
geophysical, administrative, legal, accounting, treasury, tax, employee
relations, computer services, purchasing, and all other functions for the
direct benefit of Petroleum Operations; and

c) general services, including, but not without limitation, professional
consultants and others who perform services for the direct benefits of
Petroleum Operations.

Services furnished by Contractor and its Affiliates shall be charged at rates

commensurate with those currently prevailing for such services in the world
market. {oh

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
3.6

3.7

3.8

3.9

3.10

3.11

3.12

RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments
and charges levied by the Government in connection with Petroleum Operations or
paid for the benefit of Petroleum Operations, with the exception of the income tax
specified in the Article 12.2 (iii).

INSURANCE AND LOSSES

a) insurance is wholly or partly placed with an Affiliate of Contractor, such
premia and costs shall be recoverable only to the extent not in excess of those
generally charged by competitive insurance companies other than Affiliate;

b) costs and losses incurred as a consequence of events, which are, insofar as not
made good by insurance, allowable under 17 of the Agreement; and

c) costs or expenses necessary for the repair or replacement of property resulting
from damage or losses incurred.

LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retaining and protecting the rights hereunder
and in defending or prosecuting lawsuits involving the Contract Area or any third
party claim arising out of activities under the Agreement, or sums paid in respect of
legal services necessary or expedient for the protection of the joint interest of GNPC
and Contractor, provided that where legal services are rendered in such matters by
salaried or regularly retained lawyers of Contractor or an Affiliate of Contractor, such
compensation will be included instead under either Section 3,3 or 3.5, as applicable.

TRAINING COSTS AND THE TECHNOLOGY SUPPORT PAYMENT

All costs and expenses incurred by Contractor in training of its employees and
nominees of GNPC to the extent that such training is attributable to Petroleum
Operations under the Agreement and the payment by Contractor of the technology
support payment.

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in
Subsection 2.6.1 and the charge described in Subsection 2.6.2.
UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility (es and
consumed for the Petroleum Operations. A

OFFICE FACILITY CHARGES

0944y2.

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
3.13

3.14

3.15

3.16

3.17

The cost and expenses of constructing, establishing, maintaining and operating
offices, camps, housing and any other facilities necessary to the conduct of Petroleum
Operations. The cost of constructing or otherwise establishing any operating facility
which may be used at any time in operations of more than one field shall be charged
initially to the field or fields for which the facility is first used. Costs incurred,
thereafter shall be allocated in a reasonable manner, consistent with international
accounting practice, to the fields for which the facility is used.

COMMUNICATION CHARGES

The costs of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities.

ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protection and safety measures conducted in the
Contract Area in accordance with Article 17 of the Agreement.

ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and facilities,
site restoration and other associated operations accrued from a reasonable date in
advance based on estimate of such cost.

OTHER COSTS

Any other ‘costs not covered or dealt with in the foregoing provisions which are
incurred and not mentioned in Section 3.16 for the necessary and proper conduct of
Petroleum Operations.

COSTS NOT ALLOWABLE UNDER THE AGREEMENT

The following costs shall not be allowable under the Agreement:

a) commission paid to intermediaries by Contractor;

b) charitable donations and contributions, except where prior approval has been
obtained from GNPC;

c) interest incurred on loans raised by the Contractor;

d) petroleum marketing costs or costs of transporting petroleum beyond the
delivery point;

e) the costs of any bank guarantee under the Agreement and any other amounts
spent on indemnities with regard to nonfulfilment of contractual obligations;

a

0944v2.

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
g)

h)

i)

premium paid as a result of GNPC exercising a Sole Risk option under Article
9 of this Agreement;

cost of arbitration under Article 24 of the Agreement or dispute settlement by
any independent expert under the terms of the Agreement;

fines and penalties imposed by a competent Court of Law except where such
fines or penalties relate to acts not caused by Contractor's Gross Negligence,
and

costs incurred as a result of Gross Negligence chargeable to Contractor or the
Operator under the terms of the Agreement.

3.18 ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining
allowable or non-allowable costs and expenses only and shall have no bearing on
Contractor’s eligibility or otherwise for deductions in computing Contractor’s net
income from Petroleum Operations for income tax purposes under the Agreement.

3.19 CREDITS UNDER THE AGREEMENT

The net proceeds of the following transactions will be credited to the accounts under
the Agreement:

a)

b)

¢)

qd)

0944y2_

the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreements when
such operations or assets were insured and the premia charged to the accounts
under the Agreement;

revenue received from third parties for the use of property or assets charged to
the accounts under this Agreement;

any adjustment from the suppliers or manufacturers or their agents in
connection with a defective equipment or material the cost of which was
previously charged to the account under the Agreement;

the proceeds received for inventory materials previously charged to the
account under the Agreement and subsequently exported from the Republic of
Ghana or transferred or sold to third parties without being used in the
Petroleum Operations:

rentals , refunds or other credits received which apply to any charge which has
been made to the account under the Agreement, but excluding any award

granted under arbitration or Sole Expert proceedings;

the proceeds from the sale or exchange of plant or facilities from the

Development and Production Area or plant or facilities the “ie {i

Petroleum Agreement, MOE/GNPC/Vitol. - Annexes

13
which have been deducted in the computation of FA,, SAy, TA, and ZA, for
the relevant Development and Production Area;

g) the proceeds derived from the sale or issue of any intellectual property the
development costs of which were incurred pursuant to this Agreement; and

h) the proceeds from the sale of any petroleum information derived from
Petroleum Operations under this Agreement.

3.20 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this Annex, it is the intention that
there shall be no duplication of charges or credits in the accounts undeg the
Agreement. Si

0944v2,
Petroleum Agreement, MOE/GNPC/Vitol - Annexes

4.0

4.1

42

4.3

SECTION 4

MATERIAL

VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER
THE AGREEMENT

Material purchased, leased or rented by Contractor for use in Petroleum Operations
shall be valued at the actual net cost incurred by Contractor. The net cost shall
include invoice price less trade and cash discounts, if any, purchase and procurement
fees plus freight and forwarding charges between point of supply and point of
shipment, freight to port of destination, insurance, taxes, customs duties, consular
fees, other items chargeable against imported material, and any other related costs
actually paid.

VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

Contractor shall notify GNPC of any goods supplied by an Affiliate of Contractor.
Materials purchased from Affiliate of Contractor shall be charged at the prices
specified in Sections 4.2.1, 4.2.2 and 4.2.3,

4.2.1 New Material (Condition “A”)

New material shall be classified as Condition “A”. Such material shall be
valued at the prevailing market price, plus expenses incurred in procuring such
new materials, and in moving such materials to the locations where the
material shall be used.

4.2.2 Used Material (Condition “B”)

Used material shall be classified as Condition “B” provided that it is in sound
and serviceable condition and is suitable for reuse without reconditioning.
Such material shall be valued at not more than seventy five percent (75%) of
the current price of new material valued according to Section 4.2.1 above.

4.2.3 Used Material (Condition “C”)

Used material which is serviceable for original function as good second hand
material after reconditioning and cannot be classified as Condition “B” shall
be classified as Condition “C”. Such material shall be valued at not more than
fifty percent (50%) of the current price of new material valued according to
Section 4.2.1 above. The cost of reconditioning shall be charged to the
reconditioned material provided that that the value of such Condition “C”
material plus the cost of reconditioning does not exceed the value of Condition
“B” material. ‘

CLASSIFICATION OF MATERIALS

0944y2. -

Petroleum Agreement, MOE/GNPG/Vito! - Annexes

15
44

45

4.6

Material costs shall be charged to the respective Exploration Expenditure,
Development Expenditure, Operating Expenditure accounts at the time the material is
acquired and on the basis of the intended use of the material. Should such material
subsequently be used other than as intended, the relevant charge will be transferred to
the appropriate account.

DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the Contractor from
the purchaser.

WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor
from the suppliers or manufacturers of such materials or their agents will be credited to
the accounts under the Agreement.

CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition
of materials which are subject to accounting record control, physical inventory
and adjustment for overages and shortages (hereinafter referred to as
Controllable Material).

4.6.2. Unless additional inventories are scheduled by the JMC, Contractor shall
conduct one physical inventory of the Controllable Material each Calendar
Year which shall be completed prior to the end of the year. The Contractor
shall conduct said inventory on a date to be approved by the JMC. Failure on
the part of GNPC to participate in a JMC schedule or approved physical
inventory shall be regarded as approval of the results of the physical inventory
as conducted by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the
stock records of Controllable Materials. The Contractor shall compile a
reconciliation of the inventory with a reasonable explanation for such gains or
losses. Failure on the part of GNPC to object to Contractor’s reconciliation
within thirty (30) days of compilation of said reconciliation shall be regarded
as approval by GNPC.

0944y2_

Petroteum Agreement, MOE/GNPC/Vitol - Annexes:
5.0

5.1

SECTION 5

CASH CALL STATEMENT

Contractor shall at least fifteen (15) days prior to the commencement of any Month
submit a Cash Call Statement to GNPC in respect of:

i) the Additional Interests Costs to be paid by GNPC; and

ii) costs relating to Sole Risk operations where Contractor conducts Sole Risk
operations for GNPC’s account.

Such Cash Call Statement shall include the following information:

5.2

5.3

a) due date;

b) payment instructions;

¢) the balance prior to the Cash Call being issued;

d) amount of US Dollars due; and

e) an estimation of the amounts of US Dollars required from GNPC for the
following month.

Not later than the twenty-fifth day of each Month, Contractor will furnish GNPC a
statement reflecting for the previous Month:

a) payments;
b) the nature of such payments by appropriate classifications; and
c) the balance due to or from GNPC.

Contractor may in the case where a large unforeseen expenditure becomes necessary

issue a special Cash Call Statement requiring GNPC to meet such Cash.Call withi
ten (10) days of receipt of such Statement.

0944v2__

Petroleum Agreement, MOE/GNPGIVitol ~ Annexes
SECTION 6

6.0 PRODUCTION STATEMENT

6.1 Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall submit a monthly production statement to GNPC
showing the following information for each Development and Production Area as

appropriate:

a)
b)

¢)

dy
e)
f)

the quantity of Crude Oil produced and saved;
the quantity of Natural Gas produced and saved;

the quantities of Petroleum used for the purpose of conducting drilling and
Production Operations, pumping to field storage and reinjections;

the quantities of Natural Gas flared;
the size of Petroleum stocks held at the beginning of the Month;

the size of Petroleum stocks held at the end of the Month.

6.2 The Production Statement of each Calendar Month shall be submitted to GNPC not
later than ten (10) days after the end of such Month.

09442

Petroleum Agreement, MOE/GNPC/Vito! - Annexes
SECTION 7

7.0 VALUE OF PRODUCTION STATEMENT

7.1 Contractor shall prepare a statement providing calculations of the value of Crude Oil
produced and saved during each Quarter based on the Market Price established under
Article 11 of the Agreement as well as the amounts of Crude Oil allocated to each of
the Parties during that Quarter. Such Statement shall be submitted to the Minister and
to GNPC not later than thirty (30) days following the determination, notification and

acceptance of the Market Price to GNPC according to Article 11 of oath

09442,

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
SECTION 8

8.0 COST STATEMENT

8.1 Contractor shall prepare with respect to each Quarter, a Cost Statement containing the

following information:

a) total Petroleum Costs in previous Quarters, if any;

b) Petroleum Costs for the Quarter in question;

c) total Petroleum Costs as of the end of the Quarter in question (subsection 8.1
(a) plus subsection 8.1 (b);

d) Petroleum. Costs for Development Operations advanced in the Quarter in
respect of GNPC’s participating interest pursuant to Article 2.8 of the
Agreement;

e) Costs as specified in (d) above which have been recovered during the Quarter

pursuant to Article 10.2 (e) of the Agreement and the balance, if any, of such
costs unrecovered and carried forward for recovery in a later period.

Petroleum Costs for Exploration, Development and Production Operations as detailed

above

shall be separately identified for each Development and Production Area.

Petroleum Costs for Exploration Operations not directly attributable to a specific
Development Area shall be shown separately.

8.2 The Cost Statement of each Quarter shall be submitted to GNPC no later than thirty
(30) days after the end of such Quarter.

09442.

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
9.0

9.1

92

09442.

SECTION 9

STATEMENT OF EXPENDITURES AND RECEIPTS

Subsequent to the Date. of Commencement of Commercial Production from the
Contract Area, Contractor shall prepare with respect to each Quarter a Statement of
Expenditures and Receipts. The Statement will distinguish between Exploration
Expenditure and Development Expenditure and Production Expenditure and will
identify major items of expenditure within these categories. The statement will show
the following:

a) actual expenditures and receipts for the Quarter in question;
b) cumulative expenditure and receipts for the budget year in question;
c) latest forecast of cumulative expenditures at the year end; and

d) variations between budget forecast and latest forecast and explanations
therefor.

The Statement of Expenditures and Receipts of each Calendar Quarter shall be
submitted to GNPC not later than thirty (30) days after the end of such Quarter, tor
provisional approval by GNPC.

——, FIANDPA/in! - Annexes

24
SECTION 10

10.0 FINAL END-OF-YEAR STATEMENT

10.1 | The Contractor will prepare a Final End-of-Year Statement. The Statement will contain
information as provided in the Production Statement, Value of Production Statements,
Cost Statement and Statements of Expenditures and Receipts, as appropriate. The final
end-of-year Statement of each Calendar Year shall be submitted to GNPC within ninety
(90) days of the end of such Calendar Year. Any necessary subsequent adjustments
shall be reported promptly to GNPC.

0944v2.
Petroleum Agreement, MOE/GNPC/Vitol - Annexes

SECTION 11

11.0 BUDGET STATEMENT

11,1

113

The Contractor shall prepare an annual budget statement. This will distinguish
between Exploration Expenditure, Development Expenditure and Production
Expenditure and will show the following:

a) forecast expenditures and receipts for the budget year under the Agreement:
b) cumulative expenditures and receipts to the end of said budget year; and

c) the most important individual items of Exploration, Development and
Production Expenditures for said budget year.

11.1.1 The budget may include a budget line or lines for unforeseen expenditures
which, however, shall not exceed ten percent (10%) of the total budgetary
expenditure.

The Budget Statement shall be submitted to GNPC and JMC with respect to each
budget year no less than ninety (90) days before the start of such year except in the
case of the first year of the Agreement when the Budget Statement shall be submitted
within sixty (60) days of the Effective Date.

Where Contractor foresees that during the budget period expenditures have to be

made in excess of the ten percent (10%) pursuant to Section 11.1.1 hereof, Contractor
shall submit a revision of the budget to GNPC.

0944y2

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
SECTION 12

12.0 LONG RANGE PLAN AND FORECAST

12.1. Contractor shall prepare and submit to GNPC the following:

During Exploration Period, an Exploration Plan for each year commencing as
of the Effective Date which shall contain the following information:

i) Estimated Exploration Costs showing outlays for each of the years or the

iii) details of drilling activities planned for each such year; and

The Exploration Plan shall be revised on each anniversary of the Effective
Date. Contractor shall prepare and submit to GNPC the first Exploration Plan
for the Initial Exploration Period of two (2) years within sixty (60) days of the
Effective Date and thereafter shall prepare and submit to GNPC no later than
forty five (45) days before each anniversary of the Effective Date a revised

In the event of a Development Plan being approved, the Contractor shall
prepare a Development Forecast for each calendar year of the Development

i) forecast of capital expenditure portions of Development and Production
expenditures for each Calendar Year of the Development Period;

iv) forecast of number and types of personnel employed in the Petroleum

v) description of proposed Petroleum marketing arrangements;

vii) description of the working relationship of Contractorto GNPC.

a)
number of years agreed and covered by the plan;
ii) details of seismic operations for each such year;
iv) details of infrastructure utilisation and requirements.
Exploration Plan.
b)
Period, which shall contain the following information:
ii) forecast of operating costs for each Calendar Year;
iti) forecast of Petroleum production for each Calendar year;
Operations in the Republic of Ghana;
vi) description of main technologies employed; and
0944y2,

Petroleum Agreement, MOE/GNPG/Vitol - Annexes

24
c) The Development forecast shall be revised at the beginning of each Calendar
Year commencing as of the second year of the first Development forecast
Contractor shall prepare and submit to GNPC the first Development forecast
within one hundred and twenty (120) days of the date when the first
Development Plan is approved by the Minister and Contractor commences the
implementation of such plan and thereafter shall prepare and submit a revised
Development Forecast to GNPC no later than forty five (45) days before each
Calendar Year commencing as of the second year of the first Development
forecast.

12.2 CHANGES OF PLAN AND FORECAST
It is recognised by Contractor and GNPC that the details of the Exploration Plan and

Development forecast may require changes in the light of existing circumstances and
nothing herein contained shall limit the flexibility to make such changes. Consistent

with the foregoing the said Plan and Forecast may be revised wa HH

09442.

Petroleum Agreement, MOE/GNPC/Vitol - Annexes
